--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

HERMAN MILLER, INC.

 

$50,000,000 5.94% Series A Senior Notes
due January 3, 2015

and

$150,000,000 6.42% Series B Senior Notes
due January 3, 2018

 

 

_________________________

NOTE PURCHASE AGREEMENT

________________________________

 

DATED AS OF DECEMBER 18, 2007

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 

 

 

Table of Contents

SECTION                        HEADING                                                                                                                     
PAGE

SECTION 1.                    AUTHORIZATION OF
NOTES                                                                                        
1

     Section 1.1.                 Description of
Notes                                                                                                             
1
     Section 1.2.                 Interest
Rate                                                                                                                          
2

SECTION 2.                    SALE AND PURCHASE OF
NOTES                                                                                
2

SECTION
3.                    CLOSING                                                                                                                           
2

SECTION 4.                    CONDITIONS TO
CLOSING                                                                                            
3

     Section 4.1.                  Representations and
Warranties                                                                                             
3 
     Section 4.2.                  Performance; No
Default                                                                                                       
3
     Section 4.3.                  Compliance
Certificates                                                                                                         
3
     Section 4.4.                  Opinions of
Counsel                                                                                                              
3
     Section 4.5.                  Purchase Permitted By Applicable Law;
Etc.                                                                          4
     Section 4.6.                  Sale of Other
Notes                                                                                                              
4
     Section 4.7.                  Payment of Special Counsel
Fees                                                                                          
4
     Section 4.8.                  Private Placement
Number                                                                                                    
4
     Section 4.9.                  Changes in Corporate
Structure                                                                                             4
     Section 4.10.                Funding
Instructions                                                                                                              
4
     Section 4.11.                Proceedings and
Documents                                                                                                  4

SECTION 5                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY                                 5

     Section 5.1.                   Organization; Power and
Authority                                                                                       5
     Section 5.2.                   Authorization,
Etc.                                                                                                               
5
     Section 5.3.                  
Disclosure                                                                                                                           
5
     Section 5.4.                   Organization and Ownership of Shares of
Subsidiaries;
                                              
Affiliates                                                                                                                         
5
     Section 5.5.                   Financial Statements; Material
Liabilities                                                                               6
     Section 5.6.                   Compliance with Laws, Other Instruments,
Etc.                                                                    6
     Section 5.7.                   Government Authorizations,
Etc.                                                                                          
7
     Section 5.8.                   Litigation; Observance of Agreements,
Statutes and Orders                                                   7
     Section 5.9.                  
Taxes                                                                                                                                  
7
     Section 5.10.                 Title to Property;
Leases                                                                                                      
7
     Section 5.11.                 Licenses, Permits,
Etc.                                                                                                         
8
     Section 5.12.                 Compliance with
ERISA                                                                                                      
8
     Section 5.13.                 Private Offering by the
Company                                                                                          
9
     Section 5.14.                 Use of Proceeds; Margin
Regulations                                                                                    9
     Section 5.15.                 Existing Debt; Future
Liens                                                                                                  
9
     Section 5.16.                 Foreign Assets Control Regulations,
Etc.                                                                            
10

 

-i-

 


--------------------------------------------------------------------------------

 







     Section 5.17.               Status under Certain
Statutes                                                                                                 
10
     Section 5.18.               Environmental
Matters                                                                                                            10
     Section 5.19.               Notes Rank Pari
Passu                                                                                                          
11





SECTION 6.                    REPRESENTATIONS OF THE
PURCHASER                                                                   11

     Section 6.1.                 Purchase for
Investment                                                                                                        
11
     Section 6.2.                 Accredited
Investor                                                                                                               11
     Section 6.3.                 Source of
Funds                                                                                                                    12





SECTION 7.                    INFORMATION AS TO
COMPANY                                                                               
13

     Section 7.1.                 Financial and Business
Information                                                                                         13
     Section 7.2.                 Officer's
Certificate                                                                                                                16
     Section
7.3.                 Visitation                                                                                                                               16





SECTION 8.                    PAYMENT OF THE
NOTES                                                                                             
17





     Section
8.1.                  Maturity                                                                                                                               17 
     Section 8.2.                  Optional Prepayments with Make-Whole
Amount                                                                 17
     Section 8.3.                  Allocation of Partial
Prepayments                                                                                         
17
     Section 8.4.                  Maturity; Surrender,
Etc.                                                                                                      18
     Section 8.5.                  Purchase of
Notes                                                                                                                18
     Section 8.6.                  Make-Whole Amount for the
Notes                                                                                     
18
     Section 8.7.                  Change in
Control                                                                                                                
19

SECTION 9                      REPRESENTATIONS AND WARRANTIES OF THE
COMPANY                                 21





     Section 9.1.                   Compliance with Law                   
                                                                                       21
     Section
9.2.                   Insurance                                                                                                                            
21
     Section 9.3.                   Maintenance of Properties 
                                                                                                 
21
     Section 9.4.                   Payment of Taxes and
Claims                                                                                              
21
     Section 9.5.                   Corporate Existence, Etc.  
                                                                                                  22
     Section 9.6.                   Designation of
Subsidiaries                                                                                                   22
     Section 9.7.                   Notes to Rank Pari Passu         
                                                                                          
22
     Section 9.8.                   Subsidiary
Guarantors                                                      
                                                   22
     Section 9.9.                   Books and
Records                                                                                                            
23

SECTION 10                    NEGATIVE
COVENANTS                                                                                                23





     Section 10.1.                 Consolidated Adjusted Debt to Consolidated
EBITDA                                                         23
     Section 10.2.                 Priority
Debt                                                                                                                       
23
     Section 10.3.                 Limitation on
Liens                                                                                                              
23
     Section 10.4.                 Sales of
Asset                                                                                                                      26
     Section 10.5.                 Merger and
Consolidation                                                                                                    27
     Section 10.6.                 Restricted Subsidiary
Group                                                                                                 27
     Section 10.7.                 Transactions with
Affiliates                                                                                                   
27
     Section 10.8.                 Terrorism Sanctions
Regulations                                                                                            28



-ii-

 

--------------------------------------------------------------------------------





SECTION 11.                 EVENTS OF
DEFAULT                                                                                                      
28

SECTION 12.                 REMEDIES ON DEFAULT,
ETC.                                                                                       
30

     Section 12.1.               Acceleration                
                                                                                                         
30
     Section 12.2.               Other
Remedies                                                                                                                     31
     Section
12.3.               Rescission                                                                                                                             
31
     Section 12.4.               No Waivers or Election of Remedies, Expenses,
Etc.                                                              31





SECTION 13.                  REGISTRATION; EXCHANGE; SUBSTITUTION OF
NOTES                                        31

     Section 13.1.               Registration of Notes                   
                                                                                         
31
     Section 13.2.               Transfer and Exchange of
Notes                                                                                            
32
     Section 13.3.               Replacement of
Notes                                                                                                           
32






SECTION 14.                  PAYMENTS ON
NOTES                                                                                                  
33



     Section 14.1.                Place of
Payment                                                                                                                  33 
     Section 14.2.                Home Office
Payment                                         
                                                                 33

SECTION 15.                  EXPENSES,
ETC.                                                                                                              
33

     Section 15.1.                Transaction
Expenses                                                                                                           33
     Section
15.2.                Survival                                                                                                                               
34

SECTION 16.                   SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
                                         
AGREEMENT                                                                                                                    34

SECTION 17.                   AMENDMENT AND
WAIVER                                                                                        
34

     Section 17.1                 
Requirements                                                                                                                      
34
     Section 17.2                  Solicitation of Holders of
Notes                                                                                           
34
     Section 17.3.                 Binding Effect,
Etc.                                                                                                              
35
     Section 17.4                  Notes Held by Company,
Etc.                                                                                             
35

SECTION 18.                   
NOTICES                                                                                                                          
35

SECTION 19.                    REPRODUCTION OF
DOCUMENTS                                                                              36

SECTION 20.                    CONFIDENTIAL
INFORMATION                                                                                  
36

SECTION 21.                    SUBSTITUTION OF
PURCHASER                                                                                  
37

SECTION 22.                   
MISCELLANEOUS                                                                                                            
38

     Section 22.1.                  Successors and
Assigns                                                                                                        
38
     Section 22.2.                  Payments Due on Non-Business
Days                                                                                   
38

 



-iii-

 



 

     Section 22.3.                  Accounting
Terms                                                                                                                 
38
     Section
22.4.                  Severability                                                                                                                           
38
     Section 22.5.                 
Construction                                                                                                                          38
     Section
22.6.                  Counterparts                                                                                                                         
38
     Section 22.7.                  Governing
Law                                                                                                                     
39
     Section 22.8.                  Jurisdiction and Process; Waiver of Jury
Trial                                                                         39

 



-iv-

 

--------------------------------------------------------------------------------




SCHEDULE A — INFORMATION RELATING TO PURCHASERS SCHEDULE B — DEFINED TERMS
SCHEDULE 4.9 — Changes in Corporate Structure SCHEDULE 5.4 — Subsidiaries of the
Company, Ownership of Subsidiary Stock,     Affiliates SCHEDULE 5.5 — Financial
Statements SCHEDULE 5.11 — Licenses, Permits, Etc. SCHEDULE 5.15 — Existing Debt
SCHEDULE 10.3 — Existing Liens EXHIBIT 1(a) — Form of 5.94% Series A Senior
Notes due January 3, 2015 EXHIBIT 1(b) — Form of 6.42% Series B Senior Notes due
January 3, 2018 EXHIBIT 4.4(a) — Form of Opinion of General Counsel to the
Company EXHIBIT 4.4(b) — Form of Opinion of Special Counsel to the Purchasers


-v-

--------------------------------------------------------------------------------




HERMAN MILLER, INC.
855 EAST MAIN AVENUE
ZEELAND, MICHIGAN 49464-0302

$50,000,000 5.94% SERIES A SENIOR NOTES DUE JANUARY 3, 2015
$150,000,000 6.42% SERIES B SENIOR NOTES DUE JANUARY 3, 2018

Dated as of
December 18, 2007

TO THE PURCHASERS LISTED IN
         THE ATTACHED SCHEDULE A:

Ladies and Gentlemen:

     HERMAN MILLER, INC., a Michigan corporation (the “Company”), agrees with
the Purchasers listed in the attached Schedule A (the “Purchasers”) to this Note
Purchase Agreement (this “Agreement”) as follows:

SECTION 1.                     AUTHORIZATION OF NOTES.

     Section 1.1.  Description of Notes.  The Company will authorize the issue
and sale of the following Senior Notes:

 Issue   Series and/or
Tranche   Aggregate
Principal
Amount  Interest Rate    Maturity Date                     Senior Notes Series A
$   50,000,000 5.94 % January 3, 2015 Senior Notes Series B $ 150,000,000 6.42 %
January 3, 2018


     The Series A Senior Notes (the “Series A Notes”) and the Series B Senior
Notes (the “Series B Notes”) described above are collectively referred to as the
“Notes” (such term shall also include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement). The Notes shall be
substantially in the form set out in Exhibit 1(a) and Exhibit 1(b) respectively,
with such changes therefrom, if any, as may be approved by the Purchasers and
the Company. Certain capitalized terms used in this Agreement are defined in
Schedule B; references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                       
Note Purchase Agreement

     Section 1.2.  Interest Rate. (a)  The Notes shall bear interest (computed
on the basis of a 360-day year of twelve 30-day months) on the unpaid principal
thereof from the date of issuance at their respective stated rates of interest
payable semi-annually in arrears on the 3rd day of January and July in each year
and at maturity, commencing on July 3, 2008, until such principal sum shall have
become due and payable (whether at maturity, upon notice of prepayment or
otherwise) and interest (so computed) on any overdue principal, interest or
Make-Whole Amount from the due date thereof (whether by acceleration or
otherwise) and, during the continuance of an Event of Default, on the unpaid
balance thereof, at the applicable Default Rate until paid.

     (b)  Additional Interest. If the Debt Ratio at any time exceeds 3.5 to
1.00, as evidenced by an Officer’s Certificate delivered pursuant to Section
7.2(a), the interest rate payable on the Notes shall be increased by 0.75% (the
“Additional Interest”), commencing on the first day of the first fiscal quarter
following the fiscal quarter in respect of which such Certificate was delivered
and continuing until the Company has provided an Officer’s Certificate pursuant
to Section 7.2(a) demonstrating that, as of the end of the fiscal quarter in
respect of which such Certificate is delivered, the Debt Ratio is not more than
3.5 to 1.0. Following delivery of an Officer’s Certificate demonstrating that
the Debt Ratio did not exceed 3.5 to 1.0, the additional 0.75% interest shall
cease to accrue or be payable for any fiscal quarter subsequent to the fiscal
quarter in respect of which such Officer’s Certificate is delivered.

SECTION 2.  SALE AND PURCHASE OF NOTES.

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, the Notes in the principal amount
specified opposite such Purchaser’s name in Schedule A at the purchase price of
100% of the principal amount thereof. The obligations of each Purchaser
hereunder are several and not joint obligations and each Purchaser shall have no
obligation and no liability to any Person for the performance or nonperformance
by any other Purchaser hereunder.

SECTION 3.  CLOSING.

     The execution and delivery of this Agreement will be made at the offices of
Chapman and Cutler, 111 West Monroe Street, Chicago, Illinois 60603 on December
18, 2007 (the “Execution Date”).

     The sale and purchase of the Notes to be purchased by each Purchaser shall
occur at the offices of Chapman and Cutler, LLP, 111 West Monroe Street,
Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”)
on January 3, 2008 or on such other Business Day thereafter on or prior to
January 3, 2008 as may be agreed upon by the Company and the Purchasers. On the
Closing Date, the Company will deliver to each Purchaser the Notes to be
purchased by such Purchaser in the form of a single Note (or such greater number
of Notes in denominations of at least $100,000 as such Purchaser may request)
dated as of the Closing Date and registered in such Purchaser’s name (or in the
name of such Purchaser’s nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the

-2-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                    
Note Purchase Agreement

account of the Company to Account Number 1033539, at JP Morgan Chase Bank,
Chicago, Illinois, ABA Number 071000013, in the Account Name of “Herman Miller,
Inc.” If, on the Closing Date, the Company shall fail to tender such Notes to
any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to any Purchaser’s
satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

SECTION 4.  CONDITIONS TO CLOSING.

     Each Purchaser’s obligation to purchase and pay for the Notes to be sold to
such Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions applicable
to the Closing Date:

     Section 4.1. Representations and Warranties. The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the Closing.

     Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by the Company prior to or at the Closing, and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default or Event of
Default shall have occurred and be continuing. Neither the Company nor any
Restricted Subsidiary shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 hereof had such
Section applied since such date.

     Section 4.3.  Compliance Certificates.

     (a) Officer’s Certificate of the Company. The Company shall have delivered
to such Purchaser an Officer’s Certificate, dated the Closing Date, certifying
that the conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

     (b) Secretary’s Certificate of the Company. The Company shall have
delivered to such Purchaser a certificate, dated the Closing Date, certifying as
to the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement.

     Section 4.4. Opinions of Counsel. Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the Closing
Date (a) from James E. Christenson, General Counsel of the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), and (b) from Chapman and Cutler, LLP, the
Purchasers’ special counsel in connection with such transactions, substantially
in the form set forth in Exhibit 4.4(b) and covering such other matters incident
to such transactions as such Purchaser may reasonably request.

-3-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                               Note
Purchase Agreement

     Section 4.5. Purchase Permitted By Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

     Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule A.

     Section 4.7. Payment of Special Counsel Fees. Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
Date, the reasonable fees, reasonable charges and reasonable disbursements of
the Purchasers’ special counsel referred to in Section 4.4 to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the Closing Date.

     Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each Series of the Notes.

     Section 4.9. Changes in Corporate Structure. Neither the Company nor any
Restricted Subsidiary shall have changed its jurisdiction of organization or,
except as reflected in Schedule 4.9, been a party to any merger or consolidation
that would have been prohibited in Section 10 hereof had such Section applied
since such date, or shall have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

     Section 4.10. Funding Instructions. At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.

     Section 4.11. Proceedings and Documents. All corporate and other
organizational proceedings in connection with the transactions contemplated by
this Agreement and all documents and instruments incident to such transactions
shall be satisfactory to such Purchaser and its special counsel, and such
Purchaser and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as such Purchaser or
such special counsel may reasonably request.

-4-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                           
Note Purchase Agreement

SECTION 5.  REPRESENTATOINS AND WARRANTIES OF THE COMPANY.

     The Company represents and warrants to each Purchaser that:

     Section 5.1. Organization; Power and Authority. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, and is duly qualified as a foreign
corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The Company
has the corporate power and authority to own or hold under lease the properties
it purports to own or hold under lease, to transact the business it transacts
and proposes to transact, to execute and deliver this Agreement and the Notes
and to perform the provisions hereof and thereof.

     Section 5.2. Authorization, Etc. This Agreement and the Notes to be issued
on the Closing Date have been duly authorized by all necessary corporate action
on the part of the Company, and this Agreement constitutes, and upon execution
and delivery thereof each such Note will constitute, a legal, valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

     Section 5.3. Disclosure. The Company, through its agents, Banc of America
Securities LLC and JP Morgan Securities, has delivered to you and each other
purchaser a copy of a Private Placement Memorandum, dated November 2007 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Restricted Subsidiaries. This
Agreement, the Memorandum, the documents, certificates or other writings
delivered to the Purchasers by or on behalf of the Company in connection with
the transactions contemplated hereby and the financial statements listed in
Schedule 5.5, in each case, delivered to the Purchasers prior to December 5,
2007 (this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since June 2, 2007,
there has been no change in the financial condition, operations, business or
properties of the Company or any of its Restricted Subsidiaries except changes
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect. There is no fact known to the Company that would
reasonably be expected to have a Material Adverse Effect that has not been set
forth herein or in the Disclosure Documents.

     Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates. (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Restricted and Unrestricted Subsidiaries,
showing, as to each Subsidiary, the correct

-5-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                    
Note Purchase Agreement

name thereof, the jurisdiction of its organization, and the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary, (ii) of the Company’s Affiliates,
other than Subsidiaries, and (iii) of the Company’s directors and senior
officers.

     (b) All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).

     (c) Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.

     (d) No Subsidiary is a party to, or otherwise subject to, any legal
restriction or any agreement (other than this Agreement, the agreements listed
on Schedule 5.4 and customary limitations imposed by corporate law statutes)
restricting the ability of such Subsidiary to pay dividends out of profits or
make any other similar distributions of profits to the Company or any of its
Subsidiaries that owns outstanding shares of capital stock or similar equity
interests of such Subsidiary.

     Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

     Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, or any other agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or

-6-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary, or (c) violate any provision of any statute or other
rule or regulation of any Governmental Authority applicable to the Company or
any Subsidiary.

     Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.

     Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Restricted Subsidiary or any property of the Company or any Restricted
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

     (b) Neither the Company nor any Restricted Subsidiary is in default under
any term of any agreement or instrument to which it is a party or by which it is
bound, or any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or is in violation of any applicable law, ordinance, rule
or regulation (including without limitation Environmental Laws or the USA
Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

     Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect. The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate. The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended June
2, 2001.

     Section 5.10. Title to Property; Leases. The Company and its Restricted
Subsidiaries have good and sufficient title to their respective properties which
the Company and its Restricted Subsidiaries own or purport to own that
individually or in the aggregate are Material, including all such properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Restricted Subsidiary
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and

-7-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                   
Note Purchase Agreement

clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. Except as disclosed in Schedule 5.11,

               (a) the Company and its Restricted Subsidiaries own or possess
all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others;

               (b) to the best knowledge of the Company, no product of the
Company or any of its Restricted Subsidiaries infringes in any Material respect
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person; and

               (c) to the best knowledge of the Company, there is no Material
violation by any Person of any right of the Company or any of its Restricted
Subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned or used by the Company
or any of its Restricted Subsidiaries.

     Section 5.12. Compliance with ERISA. (a) The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and would not reasonably be expected to result in a Material Adverse Effect.
Neither the Company nor any ERISA Affiliate has incurred any liability pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans (as defined in section 3 of ERISA), and no
event, transaction or condition has occurred or exists that would reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.

     (b) The present value of the aggregate benefit liabilities under each of
the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.

     (c) The Company and its ERISA Affiliates have not incurred any withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

-8-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

     (d) The expected post-retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material.

     (e) The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax would be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in
Section 6.3 as to the sources of the funds to be used to pay the purchase price
of the Notes to be purchased by such Purchaser.

     Section 5.13. Private Offering by the Company. Neither the Company nor
anyone acting on the Company’s behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 50 other Institutional Investors, each of
which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.

     Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply
the proceeds of the sale of the Notes for general corporate purposes of the
Company, including without limitation to refinance existing indebtedness,
acquisitions, stock dividends and repurchases of shares of capital stock of the
Company, provided that if any repurchases of the shares of capital stock of the
Company are made, such shares shall be retired and cancelled upon receipt and
shall not be held as treasury stock. No part of the proceeds from the sale of
the Notes hereunder will be used, directly or indirectly, for the purpose of
buying or carrying any margin stock within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System (12 CFR 221), or for the
purpose of buying or carrying or trading in any securities under such
circumstances as to involve the Company in a violation of Regulation X of said
Board (12 CFR 224) or to involve any broker or dealer in a violation of
Regulation T of said Board (12 CFR 220). Margin stock does not constitute more
than 5% of the value of the consolidated assets of the Company and its
Subsidiaries and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.

     Section 5.15. Existing Debt; Future Liens. (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Restricted Subsidiaries as of December 10, 2007, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Restricted Subsidiaries. Neither the Company nor any Restricted Subsidiary is in
default and no waiver of default is currently in effect, in the payment of any
principal or

-9-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

interest on any Debt of the Company or such Restricted Subsidiary, and no event
or condition exists with respect to any Debt of the Company or any Restricted
Subsidiary, that would permit (or that with notice or the lapse of time, or
both, would permit) one or more Persons to cause such Debt to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.

     (b) Except as disclosed in Schedule 5.15, neither the Company nor any
Restricted Subsidiary has agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property, whether
now owned or hereafter acquired, to be subject to a Lien not permitted by
Section 10.3.

     (c) Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as specifically indicated in
Schedule 5.15.

     Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale
of the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

     (b) Neither the Company nor any Subsidiary is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or,
to the knowledge of the Company, engages in any dealings or transactions with
any such Person. The Company and its Subsidiaries are in compliance, in all
material respects, with the USA Patriot Act.

     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

     Section 5.17. Status under Certain Statutes. Neither the Company nor any
Restricted Subsidiary is an “investment company” registered or required to be
registered under the Investment Company Act of 1940, as amended, or is subject
to regulation under the Public Utility Holding Company Act of 2005, as amended,
the ICC Termination Act of 1995, as amended, or the Federal Power Act, as
amended.

     Section 5.18. Environmental Matters. (a) Neither the Company nor any
Restricted Subsidiary has knowledge of any liability or has received any notice
of any liability, and no proceeding has been instituted raising any liability
against the Company or any of its Restricted Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated

-10-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

by any of them, or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

     (b) Neither the Company nor any Restricted Subsidiary has knowledge of any
facts which would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.

     (c) Neither the Company nor any of its Restricted Subsidiaries has stored
any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them or has disposed of any Hazardous Materials in each case
in a manner contrary to any Environmental Laws in each case in any manner that
would reasonably be expected to result in a Material Adverse Effect.

     (d) All buildings on all real properties now owned, leased or operated by
the Company or any of its Restricted Subsidiaries are in compliance with
applicable Environmental Laws, except where failure to comply would not
reasonably be expected to result in a Material Adverse Effect.

     Section 5.19. Notes Rank Pari Passu. The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Debt (actual or contingent) of the Company, including, without
limitation, all senior unsecured Debt of the Company described in Schedule 5.15
hereto.

SECTION 6.  REPRESENTATIONS OF THE PURCHASER.

     Section 6.1. Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by it or for the account of one or more pension or trust
funds and not with a view to the distribution thereof (other than any Notes
purchased by Banc of America Securities LLC on the Closing Date which are
intended to be resold to a “qualified institutional buyer” pursuant to Rule 144A
of the Securities Act), provided that the disposition of such Purchaser’s or
such pension or trust funds’ property shall at all times be within such
Purchaser’s or such pension or trust funds’ control. Each Purchaser understands
that the Notes have not been registered under the Securities Act and may be
resold only if registered pursuant to the provisions of the Securities Act or if
an exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

     Section 6.2. Accredited Investor. Each Purchaser represents that it is an
“accredited investor” (as defined in Rule 501(a)(1), (2), (3) or (7) of
Regulation D under the Securities Act acting for its own account (and not for
the account of others) or as a fiduciary or agent for others (which others are
also “accredited investors”). Each Purchaser further represents that such

-11-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

Purchaser has had the opportunity to ask questions of the Company and received
answers concerning the terms and conditions of the sale of the Notes.

     Section 6.3. Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:

               (a)  the Source is an “insurance company general account” (as the
term is defined in the United States Department of Labor’s Prohibited
Transaction Exemption (“PTE”) 95-60) in respect of which the reserves and
liabilities (as defined by the annual statement for life insurance companies
approved by the National Association of Insurance Commissioners (the “NAIC
Annual Statement”)) for the general account contract(s) held by or on behalf of
any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

               (b)  the Source is a separate account that is maintained solely
in connection with such Purchaser’s fixed contractual obligations under which
the amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or

               (c) the Source is either (i) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (ii) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

               (d) the Source constitutes assets of an “investment fund” (within
the meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a
“qualified professional asset manager” or “QPAM” (within the meaning of Part V
of the QPAM Exemption), no employee benefit plan’s assets that are included in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM, the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, as of the last day of its most recent calendar
quarter, the QPAM does not own a 10% or more interest in the Company and no
person controlling or controlled by the QPAM (applying the definition

-12-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                      
Note Purchase Agreement

of “control” in Section V(e) of the QPAM Exemption) owns a 20% or more interest
in the Company (or less than 20% but greater than 10%, if such person exercises
control over the management or policies of the Company by reason of its
ownership interest) and (i) the identity of such QPAM and (ii) the names of all
employee benefit plans whose assets are included in such investment fund have
been disclosed to the Company in writing pursuant to this clause (d); or

     (e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

     (f)  the Source is a governmental plan; or

     (g)  the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause (g);
or

     (h) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this Section 6.3, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

SECTION 7.  INFORMATION AS TO COMPANY.

     Section 7.1. Financial and Business Information. The Company shall deliver
either by paper or electronic means (in accordance with Section 18) at the
Company’s option to each holder of Notes that is an Institutional Investor:

     (a) Quarterly Statements — within 60 days after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year),

     (i) a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter, and

     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the

-13-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                  
Note Purchase Agreement

case of the second and third quarters) for the portion of the fiscal year ending
with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that filing with the Securities and Exchange Commission
within the time period specified above the Company’s Quarterly Report on
Form 10-Q prepared in compliance with the requirements therefor shall be deemed
to satisfy the requirements of this Section 7.1(a), provided further that the
Company shall have given each Purchaser timely notice of such filings by
electronic mail,

     (b) Annual Statements — within 105 days after the end of each fiscal year
of the Company,

     (i) a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and

     (ii) consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent certified public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
filing with the Securities and Exchange Commission within the time period
specified above of the Company’s Annual Report on Form 10-K for such fiscal year
(together with the Company’s annual report to shareholders, if any, prepared
pursuant to Rule 14a-3 under the Exchange Act) prepared in accordance with the
requirements therefor shall be deemed to satisfy the requirements of this
Section 7.1(b), provided further that the Company shall have given each
Purchaser timely notice of such filings by electronic mail;

     (c) Unrestricted Subsidiaries — In the event that one or more Unrestricted
Subsidiaries shall either (i) own more than 10% of the total consolidated assets
of the Company and its Subsidiaries, or (ii) account for more than 10% of the
consolidated gross revenues of the Company and its Subsidiaries, determined in
each case in accordance with GAAP, then, within the respective periods provided
in Section 7.1(a)

-14-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                 
Note Purchase Agreement

and (b) above, the Company shall deliver to each holder of Notes that is an
Institutional Investor, unaudited financial statements of the character and for
the dates and periods as in said Sections 7.1(a) and (b) covering such group of
Unrestricted Subsidiaries (on a consolidated basis), together with a
consolidating statement reflecting eliminations or adjustments required to
reconcile the financial statements of such group of Unrestricted Subsidiaries to
the financial statements delivered pursuant to Sections 7.1(a) and (b);

     (d) SEC and Other Reports — except for filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available and, to the
extent applicable, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Subsidiary to public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder), and
each prospectus and all amendments thereto filed by the Company or any
Subsidiary with the Securities and Exchange Commission and of all press releases
and other statements made available generally by the Company or any Subsidiary
to the public concerning developments that are Material;

     (e) Notice of Default or Event of Default — promptly, and in any event
within five Business Days after a Responsible Officer becomes aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action with respect to a claimed default hereunder or that
any Person has given any notice or taken any action with respect to a claimed
default of the type referred to in Section 11(e), a written notice specifying
the nature and period of existence thereof and what action the Company is taking
or proposes to take with respect thereto;

     (f) ERISA Matters — promptly, and in any event within five Business Days
after a Responsible Officer becomes aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

     (i) with respect to any Plan, any reportable event, as defined in
Section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date thereof; or

     (ii) the taking by the PBGC of steps to institute, or the threatening by
the PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

     (iii) any event, transaction or condition that would result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the imposition of a penalty or excise tax under the
provisions of the Code relating to employee benefit plans, or the imposition of

-15-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                 
Note Purchase Agreement

any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

     (g) Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and

     (h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.

     Section 7.2. Officer’s Certificate. Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
hereof shall be accompanied by a certificate of a Senior Financial Officer
setting forth:

     (a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Section 10.1 through Section 10.5 hereof, inclusive, during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such Section, where applicable, the calculations
of the maximum or minimum amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence); and

     (b) Event of Default — a statement that such officer has reviewed the
relevant terms hereof and such review has not have disclosed the existence
during the quarterly or annual period covered by the statements then being
furnished of any condition or event that constitutes a Default or an Event of
Default or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.

     Section 7.3. Visitation. The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:

     (a) No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the

-16-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                             
Note Purchase Agreement

Company, which consent will not be unreasonably withheld) its independent public
accountants, and (with the consent of the Company, which consent will not be
unreasonably withheld) to visit the other offices and properties of the Company
and each Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

     (b) Default — if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.

SECTION 8.   PAYMENT OF THENOTES.

     Section 8.1. Maturity. (a) The entire unpaid principal amount of the Series
A Notes shall become due and payable on January 3, 2015.

     (b) The entire unpaid principal amount of the Series B Notes shall become
due and payable on January 3, 2018.

     Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
original aggregate principal amount of the Notes to be prepaid in the case of a
partial prepayment (or such lesser amount as shall be required to effect a
partial prepayment resulting from an offer of prepayment pursuant to
Section 10.4), at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
of each Note then outstanding. The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
30 days and not more than 60 days prior to the date fixed for such prepayment.
Each such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
a certificate of a Senior Financial Officer as to the estimated respective
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder a certificate of a Senior Financial Officer
specifying the calculation of each such Make-Whole Amount as of the specified
prepayment date.

     Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes, the principal amount of the Notes to be prepaid shall
be allocated among all of the

-17-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                
Note Purchase Agreement

Notes at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof.

     Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and Make-Whole Amount as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.

     Section 8.5. Purchase of Notes. The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes, or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.

     Section 8.6. Make-Whole Amount for the Notes. The term “Make-Whole Amount”
means with respect to any Note an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note , minus the amount of such Called Principal, provided
that the Make-Whole Amount may in no event be less than zero. For the purposes
of determining the Make-Whole Amount, the following terms have the following
meanings with respect to the Called Principal of such Note:

     “Called Principal” means, the principal of any Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1, as the context requires.

     “Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.

     “Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by
using (i) the yields reported, as of 10:00 A.M. (New York City time) on the
second Business Day preceding the Settlement Date on screen “PX-1” on the
Bloomberg Financial Market Service (or such other information service as may
replace Bloomberg) for actively traded U.S. Treasury securities having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable, the Treasury

-18-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                       
Note Purchase Agreement

Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date, in Federal Reserve Statistical Release H.15 (519) (or any
comparable successor publication) for actively traded U.S. Treasury securities
having a constant maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date. In either case, the yield will be
determined, if necessary, by (a) converting U.S. Treasury bill quotations to
bond-equivalent yields in accordance with accepted financial practice and
(b) interpolating linearly on a straight line basis between (1) the actively
traded U.S. Treasury security with the maturity closest to and greater than the
Remaining Average Life and (2) the actively traded U.S. Treasury security with
the maturity closest to and less than the Remaining Average Life.

     “Remaining Average Life” means, the number of years (calculated to the
nearest one-twelfth year) obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment by (b) the number of years (calculated to
the nearest one-twelfth year) that will elapse between the Settlement Date and
the scheduled due date of such Remaining Scheduled Payment.

     “Remaining Scheduled Payments” means, all payments of such Called Principal
and interest thereon that would be due after the Settlement Date if no payment
of such Called Principal were made  prior to its scheduled due date, provided
that if such Settlement Date is not a date on which interest payments are due to
be made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.

     “Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1, as the context requires.

     Section 8.7. Change in Control. (a) Notice of Change in Control or Control
Event. The Company will, within 15 Business Days after any Responsible Officer
has knowledge of the occurrence of any Change in Control or Control Event, give
written notice of such Change in Control or Control Event to each holder of
Notes. Such notice shall contain and constitute an offer to prepay Notes as
described in subparagraph (b) of this Section 8.7 and shall be accompanied by
the certificate described in subparagraph (e) of this Section 8.7.

     (b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). The Proposed Prepayment Date shall be not less than 20 days and not more
than 30 days after the date of such offer (if the Proposed Prepayment Date shall
not be specified in such offer, the Proposed Prepayment Date shall be the 20th
day after the date of such offer).

-19-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                            
Note Purchase Agreement

     (c) Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered to the Company at least 5 Business Days
prior to the Proposed Prepayment Date. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.

     (d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without the
payment of any Make-Whole Amount. The prepayment shall be made on the Proposed
Prepayment Date.

     (e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.

     (f)  “Change in Control” Defined. “Change in Control” means any of the
following events or circumstances:

if any Person or Persons acting in concert (other than the Persons who own
voting stock of the Company on the date hereof), together with Affiliates
thereof, shall in the aggregate, directly or indirectly, control or own
(beneficially or otherwise) more than 50% (by number of shares) of the issued
and outstanding voting stock of the Company; or

     (g)  "Control Event" Defined.  "Control Event" means:

     (i)  the execution by the Company of any of its Subsidiaries or Affiliates
of any agreement or leltter of intent with respect to any proposed transaction
or event or series of transactions or events which, individually or in the
aggregate, may reasonably be expected to result in a Change in Control,

     (ii) the execution of any written agreement which, when fully performed by
the parties thereto, would result in a Change in Control, or

     (iii) the making of any written offer by any person (as such term is used
in section 13(d) and section 14(d)(2) of the Exchange Act as in effect on the
date of the Closing) or related persons constituting a group (as such term is
used in Rule 13d-5 under the Exchange Act as in effect on the date of the
Closing) to the holders of the common stock of the Company, which offer, if
accepted by the requisite number of holders, would result in a Change in
Control.

-20-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                              
Note Purchase Agreement

SECTION 9.   AFFIRMATIVE COVENANTS.

     The Company covenants that so long as any of the Notes are outstanding:

     Section 9.1. Compliance with Law. Without limiting Section 10.8, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, the USA Patriot Act and
Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

     Section 9.2. Insurance. The Company will, and will cause each of its
Restricted Subsidiaries to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated except for any non-maintenance that would not
reasonably be expected to have a Material Adverse Effect.

     Section 9.3. Maintenance of Properties. The Company will, and will cause
each of its Restricted Subsidiaries to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent the Company or any Restricted Subsidiary from
discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

     Section 9.4. Payment of Taxes and Claims. The Company will, and will cause
each of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary not permitted by Section 10.3, provided that neither the Company nor
any Subsidiary need pay any such tax or assessment or claims if (i) the amount,
applicability or validity thereof is contested by the Company or such Subsidiary
on a timely basis in good faith and in appropriate proceedings, and the Company
or a Subsidiary has established adequate reserves therefor in accordance with
GAAP on the books of the Company or such Subsidiary or (ii) the non-filing or
nonpayment, as

-21-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                            
Note Purchase Agreement

the case may be, of all such taxes and assessments in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

     Section 9.5. Corporate Existence, Etc. Subject to Sections 10.4 and 10.5,
the Company will at all times preserve and keep in full force and effect its
corporate existence, and will at all times preserve and keep in full force and
effect the corporate existence of each of its Restricted Subsidiaries (unless
merged into the Company or a Restricted Subsidiary) and all rights and
franchises of the Company and its Restricted Subsidiaries unless, in the good
faith judgment of the Company, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, to have a Material Adverse Effect.

     Section 9.6. Designation of Subsidiaries. The Company may from time to time
cause any Subsidiary (other than a Subsidiary Guarantor) to be designated as an
Unrestricted Subsidiary or any Unrestricted Subsidiary to be designated a
Restricted Subsidiary; provided, however, that at the time of such designation
and immediately after giving effect thereto, (a) no Default or Event of Default
would exist under the terms of this Agreement, and (b) the Company and its
Restricted Subsidiaries would be in compliance with all of the covenants set
forth in this Section 9 and Section 10 if tested on the date of such action and
provided, further, that once a Subsidiary has been designated an Unrestricted
Subsidiary, it shall not thereafter be redesignated as a Restricted Subsidiary
on more than one occasion and once a Subsidiary has been designated a Restricted
Subsidiary, it shall not thereafter be redesignated as an Unrestricted
Subsidiary on more than one occasion. Within ten (10) days following any
designation described above, the Company will deliver to you a notice of such
designation accompanied by a certificate signed by a Senior Financial Officer of
the Company certifying compliance with all requirements of this Section 9.6 and
setting forth all information required in order to establish such compliance.

     Section 9.7. Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company are and at all times shall remain direct and
unsecured obligations of the Company ranking pari passu as against the assets of
the Company with all Debt outstanding under the Bank Credit Agreement and all
other present and future unsecured Debt (actual or contingent) of the Company
which is not expressed to be subordinate or junior in rank to any other
unsecured Debt of the Company.

     Section 9.8. Subsidiary Guarantors. (a) The Company will cause any
Subsidiary which is required by the terms of the Bank Credit Agreement to become
obligated for, or otherwise guarantee, Debt in respect of the Bank Credit
Agreement, to deliver to each of the Holders of the Notes (concurrently with the
incurrence of any such obligation) the following items:

     (i) a duly executed guaranty agreement (the “Subsidiary Guaranty”) in
scope, form and substance satisfactory to the Required Holders;

     (ii) a certificate signed by an authorized Responsible Officer of the
Company making representations and warranties to the effect of those contained
in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the Subsidiary
Guaranty, as applicable; and

-22-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                     Note
Purchase Agreement

     (iii) an opinion of counsel (who may be in-house counsel for the Company)
addressed to each of the Holders of the Notes satisfactory to the Required
Holders, to the effect that the Subsidiary Guaranty by such Person has been duly
authorized, executed and delivered and that the Subsidiary Guaranty constitutes
the legal, valid and binding contract and agreement of such Person enforceable
in accordance with its terms, except as an enforcement of such terms may be
limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.

     (b) The holders of the Notes agree to discharge and release any Subsidiary
Guarantor from the Subsidiary Guaranty upon the written request of the Company,
provided that (i) such Subsidiary Guarantor has been released and discharged (or
will be released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of the Bank Credit Agreement and the Company so certifies to the
holders of the Notes in a certificate of a Responsible Officer, (ii) at the time
of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Debt of the Company for the purpose of such release, holders of
the Notes shall receive equivalent consideration.

     Section 9.9. Books and Records. The Company will, and will cause each of
its Restricted Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Restricted Subsidiary, as the case may be.

SECTION 10.   NEGATIVE COVENANTS.

     The Company covenants that so long as any of the Notes are outstanding:

     Section 10.1. Consolidated Adjusted Debt to Consolidated EBITDA. The
Company will not at any time permit the ratio of Consolidated Adjusted Debt to
Consolidated EBITDA (Consolidated EBITDA to be calculated as at the end of each
fiscal quarter for the four consecutive fiscal quarters then ended, such ratio
being referred to as the “Debt Ratio”) to exceed 3.50 to 1.00; provided,
however, that for any period of not more than four successive fiscal quarters,
such Debt Ratio may be greater than 3.5 to 1.0, but in no event greater than 4.0
to 1.0, if the Company pays the Additional Interest provided for in Section
1.2(b)

     Section 10.2. Priority Debt. The Company will not at any time permit the
aggregate amount of all Priority Debt to exceed 15% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the then most
recently ended fiscal quarter of the Company).

     Section 10.3. Limitation on Liens. The Company will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly create,
incur, assume or permit to exist (upon the happening of a contingency or
otherwise) any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts

-23-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                      
Note Purchase Agreement

receivable) of the Company or any such Restricted Subsidiary, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits (unless it makes, or
causes to be made, effective provision whereby the Notes will be equally and
ratably secured with any and all other obligations thereby secured, such
security to be pursuant to agreements reasonably satisfactory to the Required
Holders and, in any such case, the Notes shall have the benefit, to the fullest
extent that, and with such priority as, the holders of the Notes may be entitled
under applicable law, of an equitable Lien on such property), except:

     (a) Liens for taxes, assessments or other governmental charges that are not
yet due and payable or the payment of which is not at the time required by
Section 9.4;

     (b) any attachment or judgment Lien, unless the judgment it secures shall
not, within 60 days after the entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 60 days
after the expiration of any such stay;

     (c) Liens incidental to the conduct of business or the ownership of
properties and assets (including landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens for sums not yet due and
payable) and Liens to secure the performance of bids, tenders, leases, or trade
contracts, or to secure statutory obligations (including obligations under
workers compensation, unemployment insurance and other social security
legislation), surety or appeal bonds or other Liens incurred in the ordinary
course of business and not in connection with the borrowing of money;

     (d) leases or subleases granted to others, easements, rights-of-way,
restrictions and other similar charges or encumbrances, in each case incidental
to the ownership of property or assets or the ordinary conduct of the business
of the Company or any of its Restricted Subsidiaries, or Liens incidental to
minor survey exceptions and the like, provided that such Liens do not, in the
aggregate, materially detract from the value of such property;

     (e) Liens securing Debt of a Restricted Subsidiary to the Company or to a
Restricted Subsidiary;

     (f) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
Company or the applicable Restricted Subsidiary in excess of those set forth by
regulations promulgated by the Federal Reserve Board, and (ii) such deposit
account is not intended by the Company or any Restricted Subsidiary to provide
collateral to such depository institution;

     (g) Liens existing as of the Closing Date and reflected in Schedule 10.3;

-24-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                      
Note Purchase Agreement

     (h) Liens incurred after the Closing Date given to secure the payment of
the purchase price incurred in connection with the acquisition, construction or
improvement of property (other than accounts receivable or inventory) useful and
intended to be used in carrying on the business of the Company or a Restricted
Subsidiary, including Liens existing on such property at the time of acquisition
or construction thereof or Liens incurred within 365 days of such acquisition or
completion of such construction or improvement, provided that (i) the Lien shall
attach solely to the property acquired, purchased, constructed or improved;
(ii) at the time of acquisition, construction or improvement of such property
(or, in the case of any Lien incurred within three hundred sixty-five (365) days
of such acquisition or completion of such construction or improvement, at the
time of the incurrence of the Debt secured by such Lien), the aggregate amount
remaining unpaid on all Debt secured by Liens on such property, whether or not
assumed by the Company or a Restricted Subsidiary, shall not exceed the lesser
of (y) the cost of such acquisition, construction or improvement or (z) the Fair
Market Value of such property (as determined in good faith by one or more
officers of the Company to whom authority to enter into the transaction has been
delegated by the board of directors of the Company); and (iii) at the time of
such incurrence and after giving effect thereto, no Default or Event of Default
would exist;

     (i) any Lien existing on property of a Person immediately prior to its
being consolidated with or merged into the Company or a Restricted Subsidiary or
its becoming a Restricted Subsidiary (other than pursuant to Section 9.6), or
any Lien existing on any property acquired by the Company or any Restricted
Subsidiary at the time such property is so acquired (whether or not the Debt
secured thereby shall have been assumed), provided that (i) no such Lien shall
have been created or assumed in contemplation of such consolidation or merger or
such Person’s becoming a Restricted Subsidiary or such acquisition of property,
(ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and (iii) at the time of such
incurrence and after giving effect thereto, no Default or Event of Default would
exist;

     (j) any extensions, renewals or replacements of any Lien permitted by the
preceding subparagraphs (g), (h) and (i) of this Section 10.3, provided that
(i) no additional property shall be encumbered by such Liens, (ii) the unpaid
principal amount of the Debt or other obligations secured thereby shall not be
increased on or after the date of any extension, renewal or replacement, and
(iii) at such time and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing;

     (k) Liens on accounts receivable and related rights of the Company and its
Restricted Subsidiaries to the extent such Liens arise solely by reason of the
sale of such accounts receivable for cash to a special purpose entity (which may
be a Subsidiary or Affiliate of the Company) in connection with Securitization
Transactions; provided that no such Lien shall extend to or cover any property
of the Company or any Restricted

-25-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                     
Note Purchase Agreement

Subsidiary other than such accounts receivable and related rights subject to
such Securitization Transaction; and

     (l) Liens securing Priority Debt of the Company or any Restricted
Subsidiary, provided that the aggregate principal amount of any such Priority
Debt shall be permitted by Section 10.2, provided however that no such liens
shall secure the obligations of the Company or any Subsidiary under the Bank
Credit Agreement.

     Section 10.4. Sales of Assets. The Company will not, and will not permit
any Restricted Subsidiary to, sell, lease or otherwise dispose of any
substantial part (as defined below) of the assets of the Company and its
Restricted Subsidiaries; provided, however, that the Company or any Restricted
Subsidiary may sell, lease or otherwise dispose of assets constituting a
substantial part of the assets of the Company and its Restricted Subsidiaries if
such assets are sold in an arms length transaction and, at such time and after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing and an amount equal to the net proceeds received from such sale,
lease or other disposition (but only with respect to that portion of such assets
that exceeds the definition of “substantial part” set forth below) shall be used
within 365 days of such sale, lease or disposition, in any combination:

     (1) to acquire productive assets used or useful in carrying on the business
of the Company and its Restricted Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of; and/or

     (2) to prepay or retire Senior Debt of the Company and/or its Restricted
Subsidiaries, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.

     As used in this Section 10.4, a sale, lease or other disposition of assets
(including sales of accounts receivable pursuant to Securitization Transactions)
shall be deemed to be a “substantial part” of the assets of the Company and its
Restricted Subsidiaries if the book value of such assets, when added to the book
value of all other assets sold, leased or otherwise disposed of by the Company
and its Restricted Subsidiaries during the period of 12 consecutive months
ending on the date of such sale, lease or other disposition, exceeds 15% of the
book value of Consolidated Total Assets, determined as of the end of the fiscal
quarter immediately preceding such sale, lease or other disposition; provided
that there shall be excluded from any determination of a “substantial part” any
(i) sale or disposition of assets in the ordinary course of business of the
Company and its Restricted Subsidiaries, (ii) any transfer of assets from the
Company to any Restricted Subsidiary or from any Restricted Subsidiary to the
Company or a Restricted Subsidiary and (iii) any sale or transfer of property
acquired by the Company or any Restricted Subsidiary after the date of this
Agreement to any Person within 365 days following the acquisition or
construction of such property by the Company or any Restricted Subsidiary if the
Company or a Restricted Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.

-26-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                           
Note Purchase Agreement

     Section 10.5. Merger and Consolidation. The Company will not, and will not
permit any of its Restricted Subsidiaries to, consolidate with or merge with any
other Person or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to any Person; provided that:

     (1) any Restricted Subsidiary of the Company may (x) consolidate with or
merge with, or convey, transfer or lease substantially all of its assets in a
single transaction or series of transactions to, (i) the Company or a Restricted
Subsidiary so long as in any merger or consolidation involving the Company, the
Company shall be the surviving or continuing corporation or (ii) any other
Person so long as the survivor is the Restricted Subsidiary, or (y) convey,
transfer or lease all of its assets in compliance with the provisions of
Section 10.4; and

     (2) the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:

     (a) the successor formed by such consolidation or the survivor of such
merger or the Person that acquires by conveyance, transfer or lease
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be a solvent entity organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia; and

     (b) if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes an opinion of nationally recognized independent counsel, to the effect
that all agreements or instruments effecting such assumption are enforceable in
accordance with their terms; and

     (c) immediately after giving effect to such transaction no Default or Event
of Default would exist.

     Section 10.6. Restricted Subsidiary Group. The Company will at all times
require that (i) Consolidated Total Assets equal at least 85% of the
consolidated total assets of the Company and its Subsidiaries, determined in
accordance with GAAP, and (ii) consolidated total revenues of the Company and
its Restricted Subsidiaries for the fiscal quarter most recently ended equals at
least 85% of the consolidated total revenues of the Company and its Subsidiaries
during such fiscal quarter, determined in accordance with GAAP.

     Section 10.7. Transactions with Affiliates. The Company will not and will
not permit any Restricted Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange

-27-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Restricted Subsidiary), except in the
ordinary course and upon fair and reasonable terms that are not materially less
favorable to the Company or such Restricted Subsidiary, taken as a whole, than
would be obtainable in a comparable arm’s-length transaction with a Person not
an Affiliate.

     Section 10.8. Terrorism Sanctions Regulations. The Company will not and
will not permit any Subsidiary to (a) become a Person described or designated in
the Specially Designated Nationals and Blocked Persons List of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage
in any dealings or transactions with any such Person.

SECTION 11.   EVENTS OF DEFAULT.

     An “Event of Default” shall exist if any of the following conditions or
events shall occur and be continuing:

     (a) the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

     (b) the Company defaults in the payment of any interest on any Note for
more than five Business Days after the same becomes due and payable; or

     (c) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a) or (b) of this
Section 11) and such default is not remedied within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default or (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this paragraph (c) of Section 11); or

     (d) any representation or warranty made in writing by or on behalf of the
Company in this Agreement or by any officer of the Company in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

     (e) (i) the Company or any Restricted Subsidiary is in default (as
principal or as guarantor or other surety) in the payment of any principal of or
premium or make-whole amount or interest (in the payment amount of at least
$100,000) on any Debt other than the Notes that is outstanding in an aggregate
principal amount of at least $50,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Restricted Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Debt other than the Notes
in an aggregate principal amount of at least $50,000,000 or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared (or one or more Persons are entitled to declare such Debt
to

-28-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                              
Note Purchase Agreement

be), due and payable, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into equity interests), (x) the
Company or any Restricted Subsidiary has become obligated to purchase or repay
Debt other than the Notes before its regular maturity or before its regularly
scheduled dates of payment in an aggregate outstanding principal amount of at
least $50,000,000, or (y) one or more Persons have the right to require the
Company or any Restricted Subsidiary to purchase or repay such debt; or

     (f) the Company or any Material Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

     (g) a court or governmental authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Material
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Material Subsidiaries, or any such petition shall be filed against the Company,
any of its Material Subsidiaries or any Subsidiary Guarantor and such petition
shall not be dismissed within 60 days; or

     (h) a final judgment or judgments at any one time outstanding for the
payment of money aggregating in excess of $50,000,000 are rendered against one
or more of the Company, its Restricted Subsidiaries and which judgments are not,
within 60 days after entry thereof, bonded, discharged or stayed pending appeal,
or are not discharged within 60 days after the expiration of such stay; or

     (i) if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under Section 4042 of ERISA to terminate or appoint
a trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of Section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $50,000,000, (iv) the

-29-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                      
Note Purchase Agreement

Company or any ERISA Affiliate shall have incurred or is reasonably expected to
incur any liability pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans, (v) the Company
or any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that could
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect.

As used in Section 11(i), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

SECTION 12.   REMEDIES ON DEFAULT, ETC.

     Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in paragraph (f) or (g) of Section 11 (other than an Event of
Default described in clause (i) of paragraph (f) or described in clause (vi) of
paragraph (f) by virtue of the fact that such clause encompasses clause (i) of
paragraph (f)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

     (b) If any other Event of Default has occurred and is continuing, any
holder or holders of more than 50% in aggregate principal amount of the Notes at
the time outstanding may at any time at its or their option, by notice or
notices to the Company, declare all the Notes then outstanding to be immediately
due and payable.

     (c) If any Event of Default described in paragraph (a) or (b) of Section 11
has occurred and is continuing with respect to any Notes, any holder or holders
of Notes at the time outstanding affected by such Event of Default may at any
time, at its or their option, by notice or notices to the Company, declare all
the Notes held by such holder or holders to be immediately due and payable.

     Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

-30-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                                
Note Purchase Agreement

     Section 12.2. Other Remedies. If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

     Section 12.3. Rescission. At any time after the Notes have been declared
due and payable pursuant to clause (b) or (c) of Section 12.1, the holders of
not less than 51% in aggregate principal amount of the Notes then outstanding,
by written notice to the Company, may rescind and annul any such declaration and
its consequences if (a) the Company has paid all overdue interest on the Notes,
all principal of and Make-Whole Amount on any Notes that are due and payable and
are unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.

     Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

SECTION 13.   REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

     Section 13.1. Registration of Notes. The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

-31-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                       
Note Purchase Agreement

     Section 13.2. Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1(a) and
Exhibit 1(b) as applicable. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000, provided
that if necessary to enable the registration of transfer by a holder of its
entire holding of Notes, one Note may be in a denomination of less than
$100,000. Any transferee, by its acceptance of a Note registered in its name (or
the name of its nominee), shall be deemed to have made the representation set
forth in Section 6.3, provided, that in lieu thereof such holder may (in
reliance upon information provided by the Company, which shall not be
unreasonably withheld) make a representation to the effect that the purchase by
any holder of any Note will not constitute a non-exempt prohibited transaction
under section 406(a) of ERISA.

     The Notes have not been registered under the Securities Act or under the
securities laws of any state and may not be transferred or resold unless
registered under the Securities Act and all applicable state securities laws or
unless an exemption from the requirement for such registration is available.

     Section 13.3. Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

     (a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

     (b) in the case of mutilation, upon surrender and cancellation thereof,

the Company at its own expense shall execute and deliver not more than five
Business Days following satisfaction of such conditions, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated

-32-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                           
Note Purchase Agreement

Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

SECTION 14.   PAYMENTS ON NOTES.

     Section 14.1. Place of Payment. Subject to Section 14.2, payments of
principal, Make-Whole Amount and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Banc of America
Securities LLC in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

     Section 14.2. Home Office Payment. So long as any Purchaser or such
Purchaser’s nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
will pay all sums becoming due on such Note for principal, Make-Whole Amount and
interest by the method and at the address specified for such purpose for such
Purchaser on Schedule A hereto or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by any Purchaser or such Person’s nominee, such Person will, at
its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note.

SECTION 15.   EXPENSES, ETC.

     Section 15.1. Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses of a special counsel for the Purchasers. If the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees) incurred by each Purchaser
and each other holder of a Note in connection with enforcements of rights
hereunder or any amendments, waivers or consents under or in respect of this
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the reasonable costs and expenses
incurred in enforcing or defending (or determining whether or how to enforce or
defend) any rights under this Agreement or the Notes or in responding to any
subpoena or other legal process or informal investigative demand issued in
connection with this Agreement or the Notes, or by reason of being a holder of
any Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out

-33-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                             
Note Purchase Agreement

or restructuring of the transactions contemplated hereby and by the Notes. The
Company will pay, and will save each Purchaser, and each other holder of a Note
harmless from, all claims in respect of any fees, costs or expenses if any, of
brokers and finders (other than those, if any, retained by a Purchaser or other
holder in connection with its purchase of the Notes).

     Section 15.2. Survival. The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement or the Notes, and the
termination of this Agreement.

SECTION 16.  SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

     All representations and warranties contained herein shall survive the
execution and delivery of this Agreement and the Notes, the purchase or transfer
by any Purchaser of any such Note or portion thereof or interest therein and the
payment of any Note may be relied upon by any subsequent holder of any such
Note, regardless of any investigation made at any time by or on behalf of any
Purchaser or any other holder of any such Note. All statements contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between the
Purchasers and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

SECTION 17.   AMENDMENT AND WAIVER.

     Section 17.1. Requirements. This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (i) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof or any defined term
(as it is used therein) will be effective as to any holder of Notes unless
consented to by such holder of Notes in writing, and (ii) no such amendment or
waiver may, without the written consent of all of the holders of Notes at the
time outstanding affected thereby, (A) subject to the provisions of Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 11(a), 11(b), 12, 17 or 20.

     Section 17.2.  Solicitation of Holders of Notes.

     (a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to

-34-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

each holder of outstanding Notes promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
holders of Notes.

     (b) Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
holder of Notes as consideration for or as an inducement to the entering into by
any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support is concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

     (c)  Consent in Contemplation of Transfer.  Any consent made pursuant to
this Section 17 by a holder of Notes that has transferred or has agreed to
transfer its Notes to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

     Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver. No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon. No course of dealing between the Company
and the holder of any Note nor any delay in exercising any rights hereunder or
under any Note shall operate as a waiver of any rights of any holder of such
Note. As used herein, the term “this Agreement” and references thereto shall
mean this Agreement as it may from time to time be amended or supplemented.

     Section 17.4. Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement or the Notes, or
have directed the taking of any action provided herein or in the Notes to be
taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18.   NOTICES.

     All notices and communications provided for hereunder shall be in writing
and sent (a) by telecopy if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), (b)
by a recognized overnight delivery service (with charges prepaid), or (c) by
posting to IntraLinks® or a similar service reasonably

-35-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                               
Note Purchase Agreement

acceptable to the Required Holders if the sender on the same day sends or causes
to be sent notice of such posting by email or in accordance with clause (a) or
(b) above. Any such notice must be sent:

     (i) if to a Purchaser or such Purchaser’s nominee, to such Purchaser or
such Purchaser’s nominee at the address or, in the case of clause (c) above, the
email address, specified for such communications in Schedule A to this
Agreement, or at such other address or email address as such Purchaser or such
Purchaser’s nominee shall have specified to the Company in writing pursuant to
this Section 18;

     (ii) if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

     (iii) if to the Company, the Company at its address or email address set
forth at the beginning hereof to the attention of Chief Financial Officer, with
copies to the Treasurer, the Assistant Treasurer and the General Counsel, or at
such other address or email address as the Company shall have specified to the
holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

SECTION 19.   REPRODUCTION OF DOCUMENTS.

     This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20.   CONFIDENTIAL INFORMATION.

     For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s

-36-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                        
Note Purchase Agreement

behalf, (c) otherwise becomes known to such Purchaser other than through
disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser, provided that such Purchaser may deliver or disclose
Confidential Information to (i) such Purchaser’s directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by such
Purchaser’s Notes), (ii) such Purchaser’s financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with the terms of this Section 20,
(iii) any other holder of any Note, (iv) any Institutional Investor to which
such Purchaser sells or offers to sell such Note or any part thereof or any
participation therein (if such Person has agreed in writing prior to its receipt
of such Confidential Information to be bound by the provisions of this
Section 20), (v) any Person from which such Purchaser offers to purchase any
security of the Company (if such Person has agreed in writing prior to its
receipt of such Confidential Information to be bound by the provisions of this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about such Purchaser’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser, (x) in response to any subpoena or other legal
process, (y) in connection with any litigation to which such Purchaser is a
party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, the Subsidiary Guaranty and
this Agreement. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

SECTION 21.   SUBSTITUTION OF PURCHASER.

     Each Purchaser shall have the right to substitute any one of its Affiliates
as the purchaser of the Notes that it has agreed to purchase hereunder, by
written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.
Upon receipt of such notice, any reference to such Purchaser in this Agreement
(other than in this Section 21), shall be deemed to refer to such Affiliate in
lieu of such original Purchaser. In the event that such Affiliate is so
substituted as a Purchaser hereunder and such Affiliate thereafter transfers to
such original Purchaser all of the Notes then held by such Affiliate, upon
receipt by the Company of notice of such transfer, any reference to such
Affiliate as a “Purchaser” in this Agreement (other than in this Section 21),
shall no longer be deemed to refer to such Affiliate, but shall refer to

-37-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                          Note
Purchase Agreement

such original Purchaser, and such original Purchaser shall again have all the
rights of an original holder of the Notes under this Agreement.

SECTION 22.   MISCELLANEOUS.

     Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

     Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

     Section 22.3. Accounting Terms. All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP. Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.

     Section 22.4. Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

     Section 22.5. Construction. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

     For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

     Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one

-38-

--------------------------------------------------------------------------------




HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.

     Section 22.7. Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of Illinois excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

     Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any Illinois
State or federal court sitting in Cook County, in the City of Chicago, over any
suit, action or proceeding arising out of or relating to this Agreement or the
Notes. To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

     (b) The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

     (c) Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

     (d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

* * * * *

-39-

--------------------------------------------------------------------------------




     The execution hereof by the Purchasers shall constitute a contract among
the Company and the Purchasers for the uses and puroses hereinabove set forth.
This Agreement may be executed in any number of counterpars, each executed
counterpar constituting an original but all together only one agreement.

                                                                                                                                      
Very truly yours,

                                                                                                                                      
HERMAN MILLER, INC.

 

                                                                                                                                       By:                
/s/ Curtis S. Pullen                       
                                                                                                                                            
Curtis S. Pullen, Executive Vice President
                                                                                                                                            
and Chief Financial Officer

 


 

[SIGNATURE PAGE TO NOTE PURCHASE AGREEMENT]

-40-

--------------------------------------------------------------------------------





 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

 

                                                                                                                                      
THE PRUDENTIAL INSURANCE COMPANY OF
                                                                                                                                          
AMERICA

                                                                                                                                       By:                
/s/                                                     
                                                                                                                                            
Vice President
                                                                                                                                            

                                                                                                                                      
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
                                                                                                                                          
COMPANY

                                                                                                                                      
By:  Prudential Investment Management, Inc., as
                                                                                                                                              
investment manager

                                                                                                                                              By:                
/s/                                               
                                                                                                                                                   
Vice President


                                                                                                                                      
UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE
                                                                                                                                         
COMPANY

                                                                                                                                      
By:  Prudential Investment Management, Inc., as
                                                                                                                                              
investment manager

                                                                                                                                              By:                
/s/                                               
                                                                                                                                                   
Vice President


                                                                                                                                      
GATEWAY RECOVERY TRUST

                                                                                                                                       
By:  Prudential Investment Management, Inc., as
                                                                                                                                              
investment manager

                                                                                                                                              By:                
/s/                                               
                                                                                                                                                   
Vice President


 

 

                                                                                                                                       

--------------------------------------------------------------------------------




 

 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

 

                                                                                                                                      
MEDICA HEALTH PLANS

                                                                                                                                       By:
Prudential Private Placement Investors, L.P.
                                                                                                                                             
(as Investment Advisor)

                                                                                                                                       By:
Prudential Private Placement Investors, Inc.
                                                                                                                                             
(as its General Partner)




                                                                                                                                       By:                
/s/                                                     
                                                                                                                                            
Vice President
                                                                                                                                            

 

 

 

HERMN MILLER, INC.

Note Purchase Agreement

MEDICA HEALTH PLANS

By: Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

[hmi10q_112809ex10p1x48x1.jpg]


--------------------------------------------------------------------------------






 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

 

                                                                                                                                      
HARTFORD INSURANCE COMPANY OF ILLINOIS

                                                                                                                                      
By: Hartford Investment Management
                                                                                                                                              Company,
its Agent and Attorney-in-Fact

                                                                                                                                       By:  /s/
Eva Konopka                                                   
                                                                                                                                             Name: 
Eva Konopka
                                                                                                                                             Title:    
Senior Vice President


                                                                                                                                      
HARTFORD FIRE INSURANCE COMPANY 

                                                                                                                                      
By: Hartford Investment Management
                                                                                                                                              Company,
its Agent and Attorney-in-Fact

                                                                                                                                       By:  /s/
Eva Konopka                                                   
                                                                                                                                             Name: 
Eva Konopka
                                                                                                                                             Title:    
Senior Vice President


                                                                                                                                      
PHYSICIANS LIFE INSURANCE COMPANY 

                                                                                                                                      
By: Hartford Investment Management
                                                                                                                                              Company,
its Agent and Attorney-in-Fact



                                                                                                                                       By:  /s/
Eva Konopka                                                   
                                                                                                                                             Name: 
Eva Konopka
                                                                                                                                             Title:    
Senior Vice President


                                                                                                                                      

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       MASSACHUSETTS
MUTUAL LIFE INSURANCE
                                                                                                                                         
COMPANY

                                                                                                                                      
By: Babson Capital Management, LLC, as
                                                                                                                                              Investment
Advisor

                                                                                                                                       By:  /s/
Elizabeth A. Perenick                               
                                                                                                                                             Name:  Elizabeth
A. Perenick
                                                                                                                                             Title:    
Managing Director

 

                                                                                                                                       HAKONE
FUND II LLC

                                                                                                                                      
By: Babson Capital Management, LLC, as
                                                                                                                                              Investment
Advisor

                                                                                                                                       By:  /s/
Elizabeth A. Perenick                               
                                                                                                                                             Name:  Elizabeth
A. Perenick
                                                                                                                                             Title:    
Managing Director

 




 

 

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       REASSURE
AMERICA LIFE INSURANCE COMPANY

                                                                                                                                      
By: Conning Asset Management Company, as
                                                                                                                                              Investment
Manager

                                                                                                                                       By:  /s/
Felicisimo G. Falcon, Jr.                              
                                                                                                                                             Name:  Felicisimo
G. Falcon, Jr.
                                                                                                                                             Title:    
Vice President

 

                                                                                                                                       SWISS
RE LIFE & HEALTH AMERICA, INC.

                                                                                                                                      
By: Conning Asset Management Company, as
                                                                                                                                              Investment
Manager

                                                                                                                                       By:  /s/
Felicisimo G. Falcon, Jr.                              
                                                                                                                                             Name:  Felicisimo
G. Falcon, Jr.
                                                                                                                                             Title:    
Vice President

 

                                                                                                                                       PRIMERICA
LIFE INSURANCE COMPANY

                                                                                                                                      
By: Conning Asset Management Company, as
                                                                                                                                              Investment
Manager

                                                                                                                                       By:  /s/
Felicisimo G. Falcon, Jr.                              
                                                                                                                                             Name:  Felicisimo
G. Falcon, Jr.
                                                                                                                                             Title:    
Vice President

--------------------------------------------------------------------------------








HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       AMERICAN
HEALTH AND LIFE INSURANCE
                                                                                                                                         
COMPANY

                                                                                                                                      
By: Conning Asset Management Company, as
                                                                                                                                              Investment
Manager

                                                                                                                                       By:  /s/
Felicisimo G. Falcon, Jr.                              
                                                                                                                                             Name:  Felicisimo
G. Falcon, Jr.
                                                                                                                                             Title:    
Vice President

 

                                                                                                                                       



 


 

--------------------------------------------------------------------------------





 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       THE
GREAT-WEST LIFE ASSURANCE COMPANY



                                                                                                                                       By:  /s/
B. R. Allison                                                          
                                                                                                                                             Name:  B.
R. Allison
                                                                                                                                             Title:    
Authorized Signatory

 

                                                                                                                                       By:  /s/ D.B.E.
Ayers                                                          
                                                                                                                                             Name:  D.B.E.
Ayers
                                                                                                                                             Title:    
Authorized Signatory

 

                                                                                                                                       LONDON
LIFE AND GENERAL REINSURANCE
                                                                                                                                         
COMPANY LIMITED

                                                                                                                                      
By: Great-West Life & Annuity Insurance
                                                                                                                                             
Company, as Investment Advisor


                                                                                                                                       By:                             
                                                          
                                                                                                                                             Name:  
                                                                                                                                             Title:    


                                                                                                                                       By:                                                                                        
                                                                                                                                             Name:  
                                                                                                                                             Title:    

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       ALLIANZ
LIFE INSURANCE COMPANY OF NORTH
                                                                                                                                          
AMERICA

                                                                                                                                      
By: Allianz of America, Inc., as the authorized
                                                                                                                                             
signatory and investment manager


 

                                                                                                                                       By: /s/
Gary Brown                                                         
                                                                                                                                             Name:  Gary
Brown
                                                                                                                                             Title:     
Assistant Treasurer


--------------------------------------------------------------------------------





HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       RGA
REINSURANCE COMPANY, a Missouri
                                                                                                                                          corporation

                                                                                                                                      
By: Principal Global Investors, LLC, a
                                                                                                                                             
Delaware limited liability company, its
                                                                                                                                              authorized
signatory

                                                                                                                                       By:  /s/ Joellen
J. Watts                                      
                                                                                                                                             Name:  Joellen
J. Watts, Counsel
                                                                                                                                             Title:    

                                                                                                                                       By:  /s/ Alan
P. Kress                                         
                                                                                                                                             Name:  Alan
P. Kress, Counsel
                                                                                                                                             Title:    

 

                                                                                                                                       VANTISLIFE
INSURANCE COMPANY, a 
                                                                                                                                          Connecticut
Company

                                                                                                                                      
By: Principal Global Investors, LLC, a
                                                                                                                                             
Delaware limited liability company, its
                                                                                                                                              authorized
signatory

                                                                                                                                       By:  /s/ Joellen
J. Watts                                      
                                                                                                                                             Name:  Joellen
J. Watts, Counsel
                                                                                                                                             Title:    

                                                                                                                                       By:  /s/ Alan
P. Kress                                         
                                                                                                                                             Name:  Alan
P. Kress, Counsel
                                                                                                                                             Title:    

 



--------------------------------------------------------------------------------






 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       AMERICAN
FAMILY LIFE INSURANCE COMPANY



                                                                                                                                       By:  /s/ Phillip
Hannifan                                                 
                                                                                                                                             Name:  Phillip
Hannifan
                                                                                                                                             Title:    
Investment Director

 

                                                                                                                                       AMERICAN
FAMILY MUTUAL INSURANCE
                                                                                                                                          COMPANY



                                                                                                                                       By:  /s/ Phillip
Hannifan                                               
                                                                                                                                             Name:  Phillip
Hannifan
                                                                                                                                             Title:    
Investment Director

 

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       FARM
BUREAU LIFE INSURANCE COMPANY



                                                                                                                                       By:  /s/ Herman
L. Riva                                               
                                                                                                                                             Name:  Herman
L. Riva
                                                                                                                                             Title:    
Vice President

 

                                                                                                                                       EQUITRUST LIFE
INSURANCE COMPANY



                                                                                                                                       By:  /s/ Herman
L. Riva                                              
                                                                                                                                             Name:  Herman
L. Riva
                                                                                                                                             Title:    
Vice President



 


 

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       NATIONAL
LIFE INSURANCE COMPANY



                                                                                                                                       By:  /s/ R.
Scott Higgins                                               
                                                                                                                                             Name:  R.
Scott Higgins
                                                                                                                                             Title:    
Vice President
                                                                                                                                                          
Sentinel Asset Management

 

                                                                                                                                       LIFE
INSURANCE COMPANY OF THE SOUTHWEST


 

                                                                                                                                       By:  /s/ R.
Scott Higgins                                               
                                                                                                                                             Name:  R.
Scott Higgins
                                                                                                                                             Title:    
Vice President
                                                                                                                                                          
Sentinel Asset Management

 

                                                                                                                                       




--------------------------------------------------------------------------------




 

HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       SOUTHERN
FARM BUREAU LIFE INSURANCE
                                                                                                                                         
COMPANY

 

                                                                                                                                       By:  /s/ Carol
Robertson                                               
                                                                                                                                             Name: 
Carol Robertson, CFA
                                                                                                                                             Title:     Senior
Portfolio Manager



 

--------------------------------------------------------------------------------






HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement

 

                                                                                                                                       COUNTRY
LIFE INSURANCE COMPANY

 

                                                                                                                                       By:  /s/ John
Jacobs                                            
                                                                                                                                             Name:  John
Jacobs
                                                                                                                                             Title:     Director
- Fixed Income



 



--------------------------------------------------------------------------------



 



HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement





 





                                                                                                                                       MODERN
WOODMEN OF AMERICA





 





                                                                                                                                       By:  /s/ Nick
S. Coin                                            
                                                                                                                                             Name:  Nick
S. Coin
                                                                                                                                             Title:     Treasurer
& Investment Manager





--------------------------------------------------------------------------------





HERMAN MILLER,
INC.                                                                                                                                                          
Note Purchase Agreement






 

                                                                                                                                       AMERITAS
LIFE INSURANCE CORP.

                                                                                                                                      
By: Summit Investment Advisors, Inc., as Agent



 

                                                                                                                                       By:  /s/ Andrew
S. White                                            
                                                                                                                                             Name:  Andrew
S. White
                                                                                                                                             Title:     Managing
Director-Private Placements

 

                                                                                                                                       THE
UNION CENTRAL LIFE INSURANCE COMPANY

                                                                                                                                      
By: Summit Investment Advisors, Inc., as Agent



 

                                                                                                                                       By:  /s/ Andrew
S. White                                            
                                                                                                                                             Name:  Andrew
S. White
                                                                                                                                             Title:     Managing
Director-Private Placements










 










--------------------------------------------------------------------------------

 


NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

PRUDENTIALRETIREMENT INSURANCE AND
ANNUITY COMPANY
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$23,380,000


Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

          JPMorgan Chase Bank 
          New York, New York 
          ABA No.: 021000021 
          Account Name: PRIAC
          Account No. P86329 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to
“5.94% Series A Senior Notes due January 3, 2015, Security No. INV10951,
PPN 600544 C*9” and the due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

          Prudential Retirement Insurance and Annuity Company 
          c/o Prudential Investment Management, Inc. 
          Private Placement Trade Management
          PRIAC Administration
          Gateway Center Four, 7th Floor
          100 Mulberry Street
          Newark, New Jersey 07102
          Telephone: (973) 802-8107
          Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 06-1050034

SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

PRUDENTIALRETIREMENT INSURANCE AND ANNUITYCOMPANY
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$5,000,000


Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank
New York, New York
ABA No.: 021000021
Account Name: PRIAC - SA-Private Placement Fund - Priv - Privates
Account No. P86353 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to
“5.94% Series A Senior Notes due January 3, 2015, PPN 600544 C*9” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Prudential Retirement Insurance and Annuity Company
c/o Prudential Investment Management, Inc.
Private Placement Trade Management
PRIAC Administration
Gateway Center Four, 7th Floor
100 Mulberry Street
Newark, New Jersey 07102
Telephone: (973) 802-8107
Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 06-1050034

A-2

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

GATEWAY RECOVERY TRUST
c/o Prudential Investment Management, Inc.
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$6,620,000


Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

The Bank of New York
New York, New York
ABA No.: 021-000-018
Account No. 231922
For credit to GLA 211705

Each such wire transfer shall set forth the name of the Company, a reference to
“5.94% Series A Senior Notes due January 3, 2015, Security No. INV10951,
PPN 600544 C*9” and the due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Gateway Recovery Trust
c/o The Bank of New York Mellon Corporation
601 Travis, 16th Floor
Houston, TX 77002
Attention: Patty Barbarino, Vice President
Phone: 713-483-6033
Facsimile: 713-483-6627
E-mail: patty.barbarino@bankofny.com

A-3

--------------------------------------------------------------------------------




With copy to:

Gateway Recovery Trust
c/o The Bank of New York Mellon Corporation
601 Travis, 16th Floor
Houston, TX 77002

Attention: Lucia Martinez
Phone: 713-483-6038
Facsimile: 713-483-6627
E-mail: lucia.martinez@bankofny.com

With copy to:

Prudential Investment Management, Inc.
c/o Investment Operations Group
Three Gateway Center, 12th Floor
100 Mulberry Street
Newark, NJ 07102-4077
Attention: Manager

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 51-0371876

A-4

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

HARTFORD INSURANCE COMPANY OF ILLINOIS
c/o Hartford Investment Management Company
c/o Investment Department-Private Placements
P. O. Box 1744
Hartford, Connecticut 06114-1744
Overnight Mailing Address:
55 Farmington Avenue
Hartford Connecticut 06105
Facsimile: (860) 297-8884

$4,700,000


Payments

All payments by bank wire transfer of Federal or other immediately available
funds to:

JP Morgan Chase
4 New York Plaza
New York, New York 10004
ABA No.: 021-000-021
Chase NYC/Cust
A/C #900-9-000200 for F/C/T G07316 - ILL
Attn: Bond Interest/Principal – Herman Miller, Inc., 5.94% Series A Senior Notes
due
January 3, 2015; PPN 600544 C*9, Prin $________ Int $________.

with sufficient information to identify the source and application of such funds

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments, and written confirmation of each such payment,
to be addressed:

Hartford Investment Management Company
c/o Portfolio Support
P. O. Box 1744
Hartford, Connecticut 06114-1744
Overnight Mailing Address:
55 Farmington Avenue
Hartford Connecticut 06105
Telefacsimile: (860) 297-8875/8876

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 06-1010609

A-5

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

PHYSICIANSLIFE INSURANCE COMPANY (Domestic Deal)
c/o Hartford Investment Management Company
c/o Investment Department-Private Placements
P. O. Box 1744
Hartford, Connecticut 06114-1744
Overnight Mailing Address:
55 Farmington Avenue
Hartford Connecticut 06105
Facsimile: (860) 297-8884

$300,000


Payments

All payments by bank wire transfer of Federal or other immediately available
funds to:

The Northern Trust Company
ABA No.: 071 000 152
Account No.: 5186041000
F/C/T Physicians Life Insurance Company - (26-27103-QPL)
Attn: INC/DIV
Ref: Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015
PPN 600544 C*9, Prin $________ Int $________.

with sufficient information to identify the source and application of such funds

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments, and written confirmation of each such payment,
to be addressed:

Physicians Life Insurance
Attn: Steven Scanlon
2600 Dodge Street
Omaha, NE 63131
Facsimile: (402) 633-1096

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: ELL & Co.
Taxpayer I.D. Number: 47-0529583

A-6

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$3,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015, PPN
600544 C*9, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Unified Traditional
Account Name: MassMutual BA 0033 TRAD Private ELBX
Account Number 30566056
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-7

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$100,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015, PPN
600544 C*9, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual DI
Account Name: MassMutual BA 0038 DI Private ELBX
Account Number 30566064
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-8

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$400,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015, PPN
600544 C*9, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual IFM Non-Traditional
Account Number 30510589
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-9

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$600,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015, PPN
600544 C*9, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Pension Management
Account Number 30510538
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-10

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$900,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 5.94% Series A Senior Notes due January 3, 2015, PPN
600544 C*9, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Spot Priced Contract
Account Number 30510597
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1819 or (413) 226-1889.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-11

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES A NOTES   TO BE
PURCHASED  

COUNTRY LIFE INSURANCE COMPANY
1705 N Towanda Avenue
Bloomington, Illinois 61702
Attention: Investments
Telephone: (309) 821-6260
Fax: (309) 821-6301

$5,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

Northern Trust Chgo/Trust
ABA #071000152
Wire Account Number 5186041000
For Further Credit to: 26-02712
Account Name: Country Life Insurance Company
Representing P & I on (list security) [BANK]

Accompanying Information: Herman Miller, Inc., 5.94% Series A Senior Notes due
January 3, 2015, PPN 600544 C*9, due date and application (as among principal,
premium and interest) of the payment being made.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

Country Life Insurance Company
Attention: Investment Accounting
1705 N Towanda Avenue
Bloomington, Illinois 61702
Telephone: (309) 821-6348
Fax: (309) 821-2800

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 37-0808781

A-12

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$39,500,000


Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: Prudential Managed Portfolio
Account No.: P86188 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to
“6.42% Series B Senior Notes due January 3, 2018, Security No. INV10951,
PPN 600544 C@7” and the due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.

Notices

All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Attention: Manager, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (800) 224-2278

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 22-1211670

A-13

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$5,000,000


Payments

All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

JPMorgan Chase Bank
New York, New York
ABA No.: 021-000-021
Account Name: UPARC PLAZ Trust 2 - Privates
Account No.: P86393 (please do not include spaces)

Each such wire transfer shall set forth the name of the Company, a reference to
“6.42% Series B Senior Notes due January 3, 2018, Security No. INV10951,
PPN 600544 C@7” and the due date and application (as among principal, interest
and Make-Whole Amount) of the payment being made.

Notices
All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Universal Prudential Arizona Reinsurance Company
c/o The Prudential Insurance Company of America
c/o Investment Operations Group
Gateway Center Two, 10th Floor
100 Mulberry Street
Newark, New Jersey 07102-4077
Attention: Manager, Billings and Collections

Recipient of telephonic prepayment notices:

Manager, Trade Management Group
Telephone: (973) 367-3141
Facsimile: (888) 889-3832

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-2214052

A-14

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MEDICAHEALTH PLANS
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

$2,500,000


Payments
All payments on account of Notes held by such purchaser shall be made by wire
transfer of immediately available funds for credit to:

Mellon Trust of New England
ABA No.: 011-001-234
Account No.: 125261
Attention: MBS Income CC: 1253
For: AHHF5002082, Medica Health Plans

Each such wire transfer shall set forth the name of the Company, a reference to
“6.42% Series B Senior Notes due January 3, 2018, PPN 600544 C@7” and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

Notices
All notices with respect to payments, and written confirmation of each such
payment, to be addressed to:

Prudential Private Placement Investors, L.P.
c/o Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Managing Director

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 41-1242261

A-15

--------------------------------------------------------------------------------




NAME OF AND ADDRESS   PRINCIPAL AMOUNT OF OF PURCHASER   SERIES B NOTES     TO
BE PURCHASED   HARTFORD FIREINSURANCE COMPANY $5,000,000 c/o Hartford Investment
Management Company $5,000,000 c/o Investment Department-Private Placements
$2,200,000 P. O. Box 1744     Hartford, Connecticut 06114-1744     Overnight
Mailing Address:     55 Farmington Avenue     Hartford Connecticut 06105    
Facsimile: (860) 297-8884    


Payments

All payments by bank wire transfer of Federal or other immediately available
funds to:

JP Morgan Chase
4 New York Plaza
New York, New York 10004
ABA No.: 021-000-021
Chase NYC/Cust
A/C #900-9-000200 for F/C/T G06245-FIR
Attn: Bond Interest/Principal – Herman Miller, Inc., 6.42% Series B Senior Notes
due
January 3, 2018; PPN 600544 C@7, Prin $________ Int $________.

with sufficient information to identify the source and application of such funds

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments, and written confirmation of each such payment,
to be addressed:

Hartford Investment Management Company
c/o Portfolio Support
P. O. Box 1744
Hartford, Connecticut 06114-1744
Overnight Mailing Address:
55 Farmington Avenue
Hartford Connecticut 06105
Telefacsimile: (860) 297-8875/8876

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 06-0383750

A-16

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

PHYSICIANSLIFE INSURANCE COMPANY (Domestic Deal)
c/o Hartford Investment Management Company
c/o Investment Department-Private Placements
P. O. Box 1744
Hartford, Connecticut 06114-1744
Overnight Mailing Address:
55 Farmington Avenue
Hartford Connecticut 06105
Facsimile: (860) 297-8884

$800,000


Payments

All payments by bank wire transfer of Federal or other immediately available
funds to:

The Northern Trust Company
ABA No.: 071 000 152
Account No.: 5186041000
F/C/T Physicians Life Insurance Company - (26-27103-QPL)
Attn: INC/DIV
Ref: Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018
PPN 600544 C@7, Prin $________ Int $________.

with sufficient information to identify the source and application of such funds

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments, and written confirmation of each such payment,
to be addressed:

Physicians Life Insurance
Attn: Steven Scanlon
2600 Dodge Street
Omaha, NE 63131
Facsimile: (402) 633-1096

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: ELL & Co.
Taxpayer I.D. Number: 47-0529583

A-17

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$5,100,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as [
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Unified Traditional
Account Name: MassMutual BA 0033 TRAD Private ELBX
Account Number 30566056
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-18

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$700,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual DI
Account Name: MassMutual BA 0038 DI Private ELBX
Account Number 30566064
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-19

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$600,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual IFM Non-Traditional
Account Number 30510589
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-20

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$1,550,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Pension Management
Account Number 30510538
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1889 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-21

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$1,550,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Spot Priced Contract
Account Number 30510597
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1819 or (413) 226-1889.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-22

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MASSACHUSETTS MUTUAL LIFE INSURANCE
   COMPANY
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention: Securities Investment Division

$400,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Citibank, N.A
New York, New York
ABA #021000089
For MassMutual Structured Settlement Fund
Account Number 30510634
Re: Description of security, cusip, principal and interest split

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1803 or (413) 226-1819.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590850

A-23

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

HAKONE FUND II LLC
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attn: Securities Investment Division

$100,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Gerlach & Co.
c/o Citibank, N.A
New York, New York
ABA #021000089
Concentration Account 36112805
FFC: Account #851549
Account Name: Hakone II
Ref: PPN Number, Name of Security

With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1857 or (413) 226-1803.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed Suite 200, Attention:
Securities Custody and Collection Department.

Name of Nominee in which Notes are to be issued: Gerlach & Co.
Taxpayer I.D. Number: 43-2108439

A-24

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

REASSURE AMERICA LIFE INSURANCE COMPANY
c/o Conning Asset Management Company
One Financial Plaza, 13th Floor
Hartford, Connecticut 06103-2627

$6,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

The Bank of New York
ABA #021000018
For credit to: Account No. GLA111566
Account Name: BNY Income Collection
For Further Credit: 793607
FFC Acct. Name: Reassure America Life Insurance Company Liability Privates
Reference: CUSIP & DESCRIPTION, and Breakdown (principal/income)

Notices
All notices and communication should be directed to:

Reassure America Life Insurance Company
c/o Conning Asset Management Company
55 East 52nd Street
New York, NY 10055
Attention: Jun Falcon
Phone: (212) 317-5234
Facsimile: (212) 317-5170
Email: Jun_Falcon@Conning.com

With a copy to be addressed as first provided above to the attention of:

John Scanlon, 13th Floor
Phone: (860) 299-2161
Facsimile: (860) 299-0161
Email: Conning_Documents@Conning.com

All legal notices and documentation to be addressed as first provided above and
directed to:

Vi R. Smalley, 13th Floor
Phone: (860) 299-2054
Facsimile: (860) 299-0054
Email: Vi_Smalley@Conning.com

A-25

--------------------------------------------------------------------------------




Name of Nominee in which Notes are to be issued: HARE & CO.
Taxpayer I.D. Number: 38-0779740

A-26

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

SWISS RE LIFE& HEALTH AMERICA INC.
c/o Conning Asset Management Company
One Financial Plaza, 13th Floor
Hartford, Connecticut 06103-2627

$6,000,000


Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

The Bank of New York
ABA #021000018
For credit to: Account No. GLA111566
Account Name: BNY Income Collection
For Further Credit: 793472
FFC Acct. Name: Swiss Re Life & Health America Inc. Liability Privates
Reference: CUSIP & DESCRIPTION, and Breakdown (principal/income)

Notices
All notices and communication should be directed to:

Swiss Re Life & Health America Inc.
c/o Conning Asset Management Company
55 East 52nd Street
New York, NY 10055
Attention: Jun Falcon
Phone: (212) 317-5234
Facsimile: (212) 317-5170
Email: Jun_Falcon@Conning.com

With a copy to be addressed as first provided above to the attention of:

John Scanlon, 13th Floor
Phone: (860) 299-2161
Facsimile: (860) 299-0161
Email: Conning_Documents@Conning.com

All legal notices and documentation to be addressed as first provided above and
directed to:

Vi R. Smalley, 13th Floor
Phone: (860) 299-2054
Facsimile: (860) 299-0054
Email: Vi_Smalley@Conning.com

A-27

--------------------------------------------------------------------------------




Name of Nominee in which Notes are to be issued: HARE & CO.
Taxpayer I.D. Number: 06-0839705

A-28

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

PRIMERICA LIFE INSURANCE COMPANY
c/o Conning Asset Management Company
One Financial Plaza
Hartford, Connecticut 06103-2627

$2,000,000


Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Primerica Life Insurance Company
Account No.: 900 9000 168
Account Name: Trust Other Demand IT SSG Custody
FFC Acct. Name: Primerica Life Insurance Company
FFC Acct. No.: G07131
JPMorgan Chase Bank
One Chase Manhattan Plaza
New York, New York 10081
ABA #021000021
Reference: CUSIP & DESCRIPTION, and Breakdown (principal/income)

Notices
All notices and communication should be directed to:

Swiss Re Life & Health America Inc.
c/o Conning Asset Management Company
55 East 52nd Street
New York, NY 10055
Attention: Jun Falcon
Phone: (212) 317-5234
Facsimile: (212) 317-5170
Email: Jun_Falcon@Conning.com

With a copy to be addressed as first provided above to the attention of:

John Scanlon, 13th Floor
Phone: (860) 299-2161
Facsimile: (860) 299-0161
Email: Conning_Documents@Conning.com

A-29

--------------------------------------------------------------------------------




All legal notices and documentation to be addressed as first provided above and
directed to:

Vi R. Smalley, 13th Floor
Phone: (860) 299-2054
Facsimile: (860) 299-0054
Email: Vi_Smalley@Conning.com

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 04-1590590

A-30

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

AMERICAN HEALTH ANDLIFE INSURANCE COMPANY
c/o Conning Asset Management Company
One Financial Plaza
Hartford, Connecticut 06103-2627

$1,000,000


Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

American Health and Life Insurance Company
Account No.: 900 9000 168
Account Name: Trust Other Demand IT SSG Custody
FFC Acct. Name: American Health and Life Insurance Company
FFC Acct. No.: G07155
JPMorgan Chase Bank
One Chase Manhattan Plaza
New York, New York 10081
ABA #021000021
Reference: CUSIP & DESCRIPTION, and Breakdown (principal/income)

Notices
All notices and communication should be directed to:

American Health and Life Insurance Company
c/o Conning Asset Management Company
55 East 52nd Street
New York, NY 10055
Attention: Jun Falcon
Phone: (212) 317-5234
Facsimile: (212) 317-5170
Email: Jun_Falcon@Conning.com

With a copy to be addressed as first provided above to the attention of:

John Scanlon, 13th Floor
Phone: (860) 299-2161
Facsimile: (860) 299-0161
Email: Conning_Documents@Conning.com

A-31

--------------------------------------------------------------------------------




All legal notices and documentation to be addressed as first provided above and
directed to:

Vi R. Smalley, 13th Floor
Phone: (860) 299-2054
Facsimile: (860) 299-0054
Email: Vi_Smalley@Conning.com

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 52-0696632

A-32

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

GREAT-WESTLIFE ASSURANCE COMPANY
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111-5037
Attention: Investments Division
Fax Number: (303) 737-6193

$10,000,000


Payments

All payments on or in respect of the Notes to be made by bank wire transfer of
Federal or other immediately available funds to:

Federal Reserve Bank of Boston
ABA No. 011001234
Credit DDA # 125261
Attention: MBS Income Unit
cc 1253
for credit to The Great-West Life Assurance Company
Special Instructions: 1) security description: Herman Miller, Inc., 6.42% Series
B
                                        Senior Notes due January 3, 2018,
PPN 600544 C@7,
                                    2) allocation of payment between principal
and interest, and
                                    3) confirmation of principal balance.

Notices

All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

Mellon Bank
P.O. Box 3195
Pittsburgh, Pennsylvania 15230-3195
Attention: MBS Income Unit

All notices and communications other than those in respect to payments to be
addressed as first provided above with a duplicate copy to:

The Great-West Life Assurance Company
Attention: Securities Administration - 2C
100 Osborne Street North
Winnipeg, Manitoba CANADA R3C 3A5
Facsimile: (204) 946-8395

Name of Nominee in which Notes are to be issued: MAC & CO

A-33

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

LONDON LIFE AND GENERAL REINSURANCE 
   COMPANY LIMITED
c/o Orchard Capital Management, LLC
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111-5002

$3,000,000


Payments
All payments on or in respect of the Notes to be made by bank wire transfer of
Federal or other immediately available funds to:

Comerica Bank
ABA #072000096
Acct No. 21585-98546
FBO LLGRC C&S/Acct No. 1085004328
Special Instructions: 1)  security description: Herman Miller, Inc., 6.42%
Series B
                                         Senior Notes due January 3, 2018,
PPN 600544 C@7,
                                    2)  allocation of payment between principal
and interest, and
                                    3)  confirmation of principal balance.


Notices
All notices of payments, on or in respect of the Notes and written confirmation
of each such payment to:

Comerica Bank
P.O. Box 75000
Detroit, MI 48275-3462
Attn: Genevieve Cobbs
Private Placements Income
Telephone: (313) 222-4736
Facsimile: (313) 222-7041

All other notices and communications, financial statements, trustee reports,
etc. to be addressed to:

London Life and General Reinsurance Company Limited
c/o Orchard Capital Management, LLC
Attention: Investments Division
8515 East Orchard Road, 3T2
Greenwood Village, Colorado 80111-5002
Facsimile: 303.737.6193

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 98-0356779

A-34

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
c/o Allianz of America, Inc.
Attention: Private Placements
55 Greens Farms Road
P. O. Box 5160
Westport, Connecticut 06881-5160
Phone: (203) 221-8580
Fax: (203) 221-8539
E-mail: blandry@azoa.com

$9,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:

MAC & CO.
ABA #011001234
Mellon Bank Account No. AZAF6700012
DDA 125261
Cost Center 1253
Re: Name of Issuer: Herman Miller, Inc.
       Description of Security: 6.42% Series B Senior Notes due January 3, 2018 
       PPN: 600544 C@7
Due Date and Application (as among principal, make whole and interest) of the
payment being made
For Credit to Portfolio Account: AZLife AZAF6700012

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment to be addressed as first provided above with a copy to:

Kathy Muhl
Supervisor — Income Group
Mellon Bank, N.A.
Three Mellon Center — Room 3418
Pittsburgh, Pennsylvania 15259
Phone: (412) 234-5192
E-mail: muhl.kl@mellon.com

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: MAC & CO.
Taxpayer I.D. Number: 41-1366075

A-35

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

RGA REINSURANCE COMPANY
c/o Principal Global investors, LLC
Attention: Fixed Income Private Placements
711 High Street, G-26
Des Moines, IA 50392-0800
Email: Privateplacements2@exchange.principal.com

$7,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal premium or interest”) to:

The Bank of New York
ABA #021-000-018
Beneficiary account: IOC 566
Reference: CUSIP, Herman Miller, Inc.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above with a copy to the attention of Investment Accounting Fixed Income
Securities.

Name of Nominee in which Notes are to be issued: HARE & CO
Taxpayer I.D. Number: 43-1235868

A-36

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

VANTISLIFEINSURANCE COMPANY
c/o Principal Global Investors, LLC
Attention: Fixed Income Private Placements
711 High Street, G-26
Des Moines, Iowa 50392-0800
Email: Privateplacements2@exchange.principal.com

$1,000,000


All payments on or in respect of the Notes to be made by 12:00 noon (New York
City time) by wire transfer of immediately available funds to:

ABA #011600033
Bank Name: BNIM (BANKNORTH WEALTH MANAGEMENT GROUP)
DDA #0060157930
For credit to the account of: VantisLife Insurance Company
FFC a/c: 749546016
OBI PFGSE (S) B00_____()
Reference: Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7

With sufficient information (including Cusip number, interest rate, maturity
date, interest amount, principal amount and premium amount, if applicable) to
identify the source and application of such funds.

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above with a copy to the attention of Investment Accounting Fixed Income
Securities.

Name of Nominee in which Notes are to be issued: HARE & CO
Taxpayer I.D. Number: 06-0523876

A-37

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division—Private Placements

$4,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal or interest”) to:

US Bank, N.A.
Trust Services
60 Livingston Avenue
St. Paul, MN 55107-2292
ABA #091000022
Beneficiary Account #180183083765
FFC: American Family Trust Account #000018013000 for AFMIC Portfolio
Credit for CUSIP 600544 C@7

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: BAND & Co.

Taxpayer I.D. Number: 39-0273710

A-38

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

AMERICAN FAMILY LIFE INSURANCE COMPANY
6000 American Parkway
Madison, Wisconsin 53783-0001
Attention: Investment Division—Private Placements

$3,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal or interest”) to:

US Bank, N.A.
Trust Services
60 Livingston Avenue
St. Paul, MN 55107-2292
ABA #091000022
Beneficiary Account #180183083765
FFC: American Family Trust Account #000018012500 for AFLIC-Traditional
Credit for CUSIP 600544 C@7

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: BAND & Co.

Taxpayer I.D. Number: 39-6040365

A-39

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

EQUITRUST LIFEINSURANCE COMPANY
c/o FBL Financial Group, Inc.
Attention: Securities Department-Private Placements
5400 University Avenue
West Des Moines, IA 50266
Email: privateplacements@FBLFinancial.com

$5,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal premium or interest”) to:

Federal Book Entry Eligible Securities:
JPMorgan NYC/CUST
New York, New York
ABA No.: 021000021
Reference: G10559 (please do not include spaces)
Reference: Equitrust Life Insurance Company

Depository Trust Company (DTC) Securities:
JPMorgan Chase Bank
DTC Participant No. 902
Agent ID: 25787
Reference: Equitrust Life Insurance Company
Reference: G10559 (please do not include spaces)

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: Cudd & Co.

Taxpayer I.D. Number for CUDD & CO.: 13-6022143
Taxpayer I.D. Number for Equitrust Life Insurance Company: 42-1468417

A-40

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

FARM BUREAU LIFE INSURANCE COMPANY
c/o FBL Financial Group, Inc.
Attention: Securities Department-Private Placements
5400 University Avenue
West Des Moines, IA 50266
Email: privateplacements@FBLFinancial.com

 

$2,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal premium or interest”) to:

Federal Book Entry Eligible Securities:
JPMorgan NYC/CUST
New York, New York
ABA No.: 021000021
Reference: G10557 (please do not include spaces)
Reference: Farm Bureau Life Insurance Company

Depository Trust Company (DTC) Securities:
JPMorgan Chase Bank
DTC Participant No. 902
Agent ID: 25787
Reference: Farm Bureau Life Insurance Company
Reference: G10557 (please do not include spaces)

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above

All other notices and communications to be addressed as first provided above.

Name of Nominee in which Notes are to be issued: Cudd & Co.

Taxpayer I.D. Number for CUDD & CO.: 13-6022143
Taxpayer I.D. Number for Farm Bureau Life Insurance Company: 42-0623913

A-41

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

NATIONAL LIFE INSURANCE COMPANY
One National Life Drive
Montpelier, Vermont 05604
Attention: Private Placements
Fax Number: (802) 223-9332
E-mail: shiggins@nationallife.com

 

$5,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

J.P. Morgan Chase & Co.
New York, New York 10010
ABA #021000021
Account Number 910-4-017752

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 03-0144090

A-42

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

LIFE INSURANCE COMPANY OF THE SOUTHWEST
c/o National Life Insurance Company
One National Life Drive
Montpelier, Vermont 05604
Attention: Private Placements
Fax Number: (802) 223-9332
E-mail: shiggins@nationallife.com

 

$2,000,000


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

J.P. Morgan Chase & Co.
New York, New York 10010
ABA #021000021
Account Number 910-2-754349

Notices

All notices and communications, including notices with respect to payments and
written confirmation of each such payment, to be addressed as first provided
above.

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 75-0953004

A-43

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

SOUTHERN FARM BUREAU LIFE INSURANCE
   COMPANY
1401 Livingston Lane
Jackson, Mississippi 39213
Attention: Investment Department

$7,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

State Street Bank and Trust Company
Boston, Massachusetts 02101
ABA #011000028
For further credit to: Southern Farm Bureau Life Insurance Company 
                                   DDA #59848127 
                                   Account #EQ83

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment, to be addressed as first provided above.

All other communications, including Waivers, Amendments, Consents and financial
information should be sent to:

Southern Farm Bureau Life Insurance Company
P. O. Box 78
Jackson, Mississippi 39205
Attention: Investment Department

or by overnight delivery to:
1401 Livingston Lane
Jackson, Mississippi 39213

Contact Person:  Carol Robertson, CFA
                              Telephone: (601) 981-5332 extension 1506
                              Fax: (601) 981-3605


Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 64-0283583

A-44

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

MODERN WOODMEN OF AMERICA
1701 First Avenue
Rock Island, Illinois 61201
Attention: Investment Department
Email: investments@modern-woodmen.org
Fax: (309) 793-5574

$4,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

The Northern Trust Company
50 South LaSalle Street
Chicago, Illinois 60675
ABA #071-000-152
Account Name: Modern Woodmen of America
Account Number 84352

Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN 600544 C@7 and the due date and application (as among
principal, premium and interest) of the payment being made.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:

Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois 61201
Attention: Investment Accounting Department
Fax: (309) 793-5688

Name of Nominee in which Notes are to be issued: None
Taxpayer I.D. Number: 36-1493430

A-45

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED  

THE UNION CENTRAL LIFE INSURANCE COMPANY
c/o Summit Investment Partners
390 North Cotner Blvd.
Lincoln, Nebraska 68505

$2,000,000


Payments

All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as
“Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7, principal, premium or interest”) to:

Hare/IOC 566
New York, New York
ABA #021-000-018

for credit to: The Union Central Life Insurance Company
Account Number 367614
Attention: P&I Department
Subject: Herman Miller, Inc.

Notices

All notices and communications to be addressed as first provided above, except
notices with respect to payment, and written confirmation of each such payment,
to be addressed:

The Union Central Life Insurance Company
1876 Waycross Road
Cincinnati, Ohio 45240
Attention: Treasury Department
Fax: (513) 674-5275

Name of Nominee in which Notes are to be issued: HARE & CO.

Taxpayer I.D. Number for Hare & Co.: 13-6062916
Taxpayer I.D. Number for Union Central Life: 31-0472910

A-46

--------------------------------------------------------------------------------




NAME OF AND ADDRESS PRINCIPAL AMOUNT OF OF PURCHASER SERIES B NOTES   TO BE
PURCHASED   AMERITAS LIFE INSURANCE CORP. $1,000,000 5900 “O” Street   Lincoln,
Nebraska 68510-2234     Payments  


All payments by bank wire transfer of immediately available funds to:

State Street Bank & Trust Company
ABA #011-000-028
BNF: Physical Income Account
DDA Clearing Account #00076026
Income Collection — Attention: Michael Rodelle
Further Credit – Custody Fund #1EJH for Ameritas Life Insurance Corp.
Reference: Herman Miller, Inc., 6.42% Series B Senior Notes due January 3, 2018,
PPN 600544 C@7 and source/application of funds (P&I, etc.)

Notices

All notices of payment on or in respect of the Notes and written confirmation of
each such payment and all other notices and communications to be sent in
duplicate to:

State Street Bank
P.O. Box 5756
Boston, Massachusetts 02206
Attention: Michael Rodelle and for the Account of State Street, #1EJH Ameritas
Life Insurance Corp.

and

Ameritas Life Insurance Corp.
Summit Investment Partners
390 North Cotner Blvd.
Lincoln, Nebraska 68505
Fax Number: (402) 467-6970

Name of Nominee in which Notes are to be issued: Chimeboard & Co.

Taxpayer I.D. Number for Ameritas Life Insurance Corp.: 47-0098400
Taxpayer I.D. Number for Chimeboard & Co.: 65-1186912

A-47

--------------------------------------------------------------------------------




DEFINED TERMS

     As used herein, the following terms have the respective meanings set forth
below or set forth in the Section hereof following such term:

     “Additional Interest” is defined in Section 1.2(b).

     “Administrative Agent” means Wells Fargo Bank, N.A. in its capacity as
administrative agent under the Bank Credit Agreement, together with its
successors and assigns in such capacity.

     “Affiliate” means, at any time, and with respect to any Person, (a) any
other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.

     “Anti-Terrorism Order” means Executive Order No. 13,224 of September 24,
2001, Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as
amended.

     “Bank Credit Agreement” means the Credit Agreement dated as of December 18,
2007 by and among the Company, certain Subsidiaries of the Company named
therein, Wells Fargo, N.A., as administrative agent, and the other financial
institutions party thereto, as amended, restated, joined, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof, which constitute the primary bank credit facility of the
Company and its Subsidiaries.

     “Bank Lenders” means the banks and financial institutions party to the Bank
Credit Agreement.

     “Business Day” means any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

     “Capital Lease” means, at any time, a lease with respect to which the
lessee is required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




     “Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

     “Closing” is defined in Section 3.

     “Closing Date” means the date of the Closing.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time.

     “Company” means Herman Miller, Inc., a Michigan corporation.

     “Confidential Information” is defined in Section 20.

     “Consolidated Adjusted Debt” means as of any date of determination the
total amount of all Consolidated Debt less any non-recourse Debt associated with
Securitization Transactions.

     “Consolidated Debt” means as of any date of determination the total amount
of all Debt of the Company and its Restricted Subsidiaries determined on a
consolidated basis in accordance with GAAP.

     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, plus, to the extent deducted in computing such Consolidated Net
Income and without duplication, (a) depreciation, depletion, if any, and
amortization expense for such period, (b) Consolidated Interest Expense for such
period, (c) income tax expense for such period, and (d) other non cash or
restructuring charges for suc period, minus to the extent included in
Consolidated Net Income for such period, non-cash or restructuring gains all as
determined in accordance with GAAP. For purposes of calculating Consolidated
EBITDA for any period of four consecutive quarters, if during such period the
Company or any Restricted Subsidiary shall have acquired or disposed of any
Person or acquired or disposed of all or substantially all of the operating
assets of any Person, Consolidated EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such transaction occurred on the
first day of such period.

     “Consolidated Interest Expense” shall mean, for any period, the gross
interest expense of the Company and its Restricted Subsidiaries deducted in the
calculation of Consolidated Net Income for such period, determined on a
consolidated basis in accordance with GAAP.

     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Company and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

     “Consolidated Total Assets” means, as of any date of determination, the
total amount of all assets of the Company and its Restricted Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

B-2

--------------------------------------------------------------------------------




     “Debt” means, with respect to any Person, without duplication,

     (a)  Its liabilities for borrowed money;

     (b)  its liabilities for the deferred purchase price of properly acquired
by such Person (excluding accounts payable and other accrued liabilities arising
in the ordinary course of business but including, without limitation, all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property);

     (c) its Capital Lease Obligations;

     (d) its liabilities for borrowed money secured by any Lien with respect to
any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities); and

     (e) Guarantees by such Person with respect to liabilities of a type
described in any of clauses (a) through (d) hereof.

     Debt of any Person shall include all obligations of such Person of the
character described in clauses (a) through (e) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

     “Debt Ratio” is defined in Section 10.1.

     “Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

     “Default Rate” means with respect to the Notes that rate of interest that
is 2% per annum above the rate of interest stated in clause (a) of the first
paragraph of the Notes.

     “Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.

     “Event of Default” is defined in Section 11.

B-3

--------------------------------------------------------------------------------




     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Fair Market Value” means, at any time and with respect to any property,
the sale value of such property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors.

     “GAAP” means those generally accepted accounting principles as in effect
from time to time in the United States of America; provided that, if the Company
notifies the Required Holders that the Company wishes to amend any negative
covenants (or any definition hereof) to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant or
definition, then the Company's compliance with such covenant or the meaning of
such definition shall be determined on the basis of generally accepted
accounting principles in effect immediately before the relevant change in
generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to the
Company and the Required Holders.

     “Governmental Authority” means

     (a) the government of

     (i) the United States of America or any state or other political
subdivision thereof, or

     (ii) any jurisdiction in which the Company or any Restricted Subsidiary
conducts all or any part of its business, or which has jurisdiction over any
properties of the Company or any Restricted Subsidiary, or

     (b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

     “Government Obligations” shall mean direct obligations of the United States
of America or any agency or instrumentality of the United States of America, the
payment or guarantee of which constitutes a full faith and credit obligation of
the United States of America.

     “Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person:

     (a) to purchase such Debt or obligation or any property constituting
security therefor primarily for the purpose of assuring the owner of such Debt
or obligation of the ability of any other Person to make payment of the Debt or
obligation;

B-4

--------------------------------------------------------------------------------




     (b) to advance or supply funds (i) for the purchase or payment of such Debt
or obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation;

     (c) to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt or obligation of the ability of
any other Person to make payment of the Debt or obligation; or

     (d) otherwise to assure the owner of such Debt or obligation against loss
in respect thereof.

     In any computation of the Debt or other liabilities of the obligor under
any Guaranty, the Debt or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

     “Hazardous Material” means any and all pollutants, toxic or hazardous
wastes or other substances that might pose a hazard to health and safety, the
removal of which may be required or the generation, manufacture, refining,
production, processing, treatment, storage, handling, transportation, transfer,
use, disposal, release, discharge, spillage, seepage or filtration of which is
or shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

     “holder” means, with respect to any Note, the Person in whose name such
Note is registered in the register maintained by the Company pursuant to
Section 13.1.

     “Institutional Investor” means (a) any original purchaser of a Note,
(b) any holder of more than $2,000,000 of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.

     “Lien” means, with respect to any Person, any mortgage, lien, pledge,
charge, security interest or other encumbrance, or any interest or title of any
vendor, lessor, lender or other secured party to or of such Person under any
conditional sale or other title retention agreement (other than an operating
lease) or Capital Lease, upon or with respect to any property or asset of such
Person (including, in the case of stock, shareholder agreements, voting trust
agreements and all similar arrangements).

     “Make-Whole Amount” shall have the meaning set forth in Section 8.6 with
respect to any Note.

     “Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Restricted
Subsidiaries taken as a whole.

B-5

--------------------------------------------------------------------------------




     “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, affairs, financial condition, assets or properties of the
Company and its Restricted Subsidiaries taken as a whole, or (b) the ability of
the Company to perform its obligations under this Agreement and the Notes, or
(c) the validity or enforceability of this Agreement or the Notes.

     “Material Subsidiary” means, at any time, any Restricted Subsidiary of the
Company which, together with all other Restricted Subsidiaries of such
Restricted Subsidiary, accounts for more than (i) 5% of the consolidated assets
of the Company and its Restricted Subsidiaries or (ii) 5% of consolidated
revenue of the Company and its Restricted Subsidiaries.

     “Memorandum” is defined in Section 5.3.

     “Moody’s” shall mean Moody Investors Service, Inc.

     “Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

     “Notes” is defined in Section 1.

     “Officer’s Certificate” means a certificate of a Senior Financial Officer
or of any other officer of the Company whose responsibilities extend to the
subject matter of such certificate.

     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

     “Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

     “Plan” means an “employee benefit plan” (as defined in Section 3(3) of
ERISA) that is or, within the preceding five years, has been established or
maintained, or to which contributions are or, within the preceding five years,
have been made or required to be made, by the Company or any ERISA Affiliate or
with respect to which the Company or any ERISA Affiliate may have any liability.

     “Priority Debt” means (without duplication), as of the date of any
determination thereof, the sum of (i) all unsecured Debt of Restricted
Subsidiaries (including all Guaranties of Debt of the Company but excluding (x)
Debt owing to the Company or any other Restricted Subsidiary, (y) Debt
outstanding at the time such Person became a Restricted Subsidiary (other than
an Unrestricted Subsidiary which is designated as a Restricted Subsidiary
pursuant to Section 9.6 hereof), provided that such Debt shall have not been
incurred in contemplation of such person becoming a Restricted Subsidiary, and
(z) all Subsidiary Guaranties, and all Guaranties of Debt of the Company by any
Restricted Subsidiary which has also guaranteed the Notes, and (ii) all Debt of
the Company and its Restricted Subsidiaries secured by Liens other than Debt
secured by Liens permitted by subparagraphs (a) through (k), inclusive, of
Section 10.3.

B-6

--------------------------------------------------------------------------------




     “property” or “properties” means, unless otherwise specifically limited,
real or personal property of any kind, tangible or intangible, choate or
inchoate.

     “Purchasers” means the purchasers of the Notes named in Schedule A hereto.

     “QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued
by the United States Department of Labor.

     “Qualified Institutional Buyer” means any Person who is a qualified
institutional buyer within the meaning of such term as set forth in Rule
144(a)(1) under the Securities Act.

     “Required Holders” means, at any time, the holders of not less than 51% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates and any Notes held by parties who
are contractually required to abstain from voting with respect to matters
affecting the holders of the Notes).

     “Responsible Officer” means any Senior Financial Officer and any other
officer of the Company with responsibility for the administration of the
relevant portion of this Agreement.

     “Restricted Subsidiary” means any Subsidiary in which: (i) at least a
majority of the voting securities are owned by the Company and/or one or more
Restricted Subsidiaries and (ii) the Company has not designated an Unrestricted
Subsidiary by notice in writing given to the holders of the Notes under Section
9.6.

     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

     “Securities Act” means the Securities Act of 1933, as amended from time to
time.

     “Securitization Transaction” means, with respect to any Person, any
financing transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, on a non-recourse basis any accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person,
provided that (a) such sale, conveyance or other transfer qualifies as a “true
sale” under GAAP, and (b) the Debt of the Company or any Restricted Subsidiary
associated with such transaction is non-recourse to the Company and its
Restricted Subsidiaries.

     “Senior Debt” means, as of the date of any determination thereof, all
Consolidated Debt, other than Subordinated Debt.

     “Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

     “Series A Notes” is defined in Section 1 of this Agreement.

B-7

--------------------------------------------------------------------------------




     “Series B Notes” is defined in Section 1 of this Agreement.

     “Subordinated Debt” means all unsecured Debt of the Company which shall
contain or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).

     “Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.

     “Subsidiary Guarantor” means each Subsidiary which is party to the
Subsidiary Guaranty.

     “Subsidiary Guaranty” is defined in Section 9.8 of this Agreement.

     “Unrestricted Subsidiary” means any Subsidiary so designated by the Company
in accordance with Section 9.6.

     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

B-8

--------------------------------------------------------------------------------




CHANGES IN CORPORATE STRUCTURE

None.

SCHEDULE 4.9
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




  SCHEDULE 5.4     SUBSIDIARIES OF THE COMPANY, OWNERSHIP OF SUBSIDIARY STOCK,
AFFILIATES       Term     Parent Company Board of Directors Expiration  Officers
and Position   Herman Miller, Inc. Michael A. Volkema, Chairman 2009 James
Christenson, Sr. VP Legal, Secretary   855 East Main Avenue, PO Box 302 Paget L.
Alves 2009 Andrew Lock, EVP, Chief Adm. Officer   Zeeland, Michigan 49464 Mary
Vermeer Andringa 2008 Gary S. Miller, EVP, Chief Dev. Officer   State of
Incorporation: Michigan Douglas French 2009 Curt Pullen, EVP, CFO     Lord Brian
Griffiths 2008 Elizabeth A. Nickels, EVP, Pres HM Healthcare     J. Barry
Griswell 2008 Joseph Nowicki, Treasurer & VP Investor Rel.     John R. Hoke III
2009 Brian C. Walker, Pres & CEO     James Kackley 2009 John Portlock,
President, HM Int'l     C. William Pollard 2008 Kristen L. Manos, EVP, N.A.
Off/Learn. Envn.     Dorothy A. Terrell 2010 Ken Goodsen, SVP Oper.     Dr.
David Ulrich 2010 Charley Vranian, EVP, N.A. Emerg. Markets     Brian C. Walker
2008 Don Goeman, EVP, Research, D&D     Entity Parent Company   State of Inc.
Class Convia, Inc. 94% HMI   DE R Coro Acquisition Corporation - California 100%
Herman Miller, Inc.   MI R Geiger International, Inc. 100% Herman Miller, Inc.  
DE R Hemiri de SA de CV 74.35% HMI, 25.63% HM Delaware   Mexico R Herman Miller
(Aust.) PTY Ltd. 100% Herman Miller, Inc.   MI R Herman Miller (Ningbo)
Furniture Co., Ltd 100% Herman Miller, Inc.   MI R Herman Miller (Shanghai)
Commercial and
Trading co., Ltd. 100% Herman Miller, Inc.   Australia R Herman Miller B.V. 100%
Herman Miller, Inc.   ROC R Herman Miller Canada, Inc. 100% Herman Miller, Inc.
  ROC R Herman Miller Deutschland, Inc. 100% Herman Miller, Inc.   Netherlands R
    R- RESTRICTED SCHEDULE 5.4     U- UNRESTRICTED (to Note Purchase Agreement)
    December 2007


 

--------------------------------------------------------------------------------




Herman Miller do Brasil, Ltda. 80% Herman Miller, Inc., 20% HMI
Liquidating   Canada R Herman Miller Furniture (India) Pvt. Ltd. 100% Herman
Miller, Inc.   MI R Herman Miller Global Customer Solutions
(Hong Kong), Inc. 50% Herman Miller, Inc., 50% Herman
Miller Ltd.   Brasil R Herman Miller Global Customer Solutions, Inc. 100% Herman
Miller, Inc.   India R Herman Miller Japan, Ltd. 100% Herman Miller, Inc.   Hong
Kong R Herman Miller Ltd. 100% Herman Miller, Inc.   MI R Herman Miller Mexico
SA de CV 99.99% Hemeiri, 0.01% Herman Miller,
Inc.   Japan R Herman Miller Mexico Servicios SA de CV 99.99% Hemeiri, 0.01%
Herman Miller,
Inc.   UK R Herman Miller Zeeland, Inc. 100% Herman Miller, Inc.   Mexico R HM
Delaware, LLC 100% HMI --- 1% Herman Miller Limited
and 99% Herman Miller Canada, Inc.   Mexico R HMI Liquidating Company 100%
Herman Miller, Inc.   MI R Meridian, Inc. 100% Herman Miller, Inc.   DE R
Milsure Insurance, ltd. 100% Herman Miller, Inc.   MI R Office Pavilion
(Heathrow) Ltd. 100% Herman Miller, Inc.   MI R Herman Miller - OP Spectrum
Holdings, Inc. 100% Herman Miller, Inc.   MI UR Herman Miller - OP Spectrum, LLP
90% Herman Miller - OP Spectrum
Holdings, Inc.   West Indies UR HMI-Oregon Dealership, Inc. 100% Herman Miller,
Inc.   England UR Office Pavilion South Florida, Inc. 100% Herman Miller, Inc.  
FL UR OP Corporate Furnishings, Inc. 100% Herman Miller, Inc.   TX UR OP
Ventures of Texas, Inc. 100% Herman Miller, Inc.   TX UR OP Ventures, Inc. 100%
Herman Miller, Inc.   CO UR


5.4-2

--------------------------------------------------------------------------------




     SCHEDULE 5.5
FINANCIAL STATEMENTS

1. Audited annual financial statements for the years and years ending:
                                May 29, 2004;
                                May 28, 2005;
                                June 03, 2006; and
                                June 02, 2007.

2. Unaudited quarterly financial statements for September 1, 2007.

SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




LICENSES, PERMITS, ETC.

None.

SCHEDULE 5.11
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




EXISTING DEBT; FUTURE

Herman Miller, Inc.

§      Public Bonds (dated 3/01/01)   Joint Book running managers to issue
bonds: Bank of America & Morgan Stanley
$175 million outstanding as of December 10, 2007
Maturity date – 3/15/11
§      Private Placement Notes (dated 3/96)   Lead arranger to issue notes: Bank
of America
The notes were originally sold to seven investors. Currently just one investor
remains –
Nationwide (and AMCO) Insurance Company.
$3 million outstanding as of December 10, 2007
Maturity date 3/05/08
  §      Revolver (12/18/07)   Lead arrangers were Wells Fargo and Wachovia
$0 outstanding funded amount as of 12/18/07
$13.1 million Standby Letters of Credit
§      Dealer guaranties   Balance was $0.4 million as of 12/01/07.

Subsidiaries of Herman Miller, Inc.

§ No debt other than Intercompany payables and Intercompany loans

SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




EXISTING LIENS

See following pages – each filing on the following pages is a precautionary UCC
filings relating to operating leases.

SCHEDULE 10.4-1
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




UCC LIEN SEARCH SCHEDULE           DEBTOR: Herman Miller, Inc.           Secured
Party Original
Filing No. Original
File
Date Continuation Amendments Collateral Crestar Bank D426762 10/01/98
2003089770- N/A Equipment and       4   related assets and       5/09/03  
rights under           Contract #           GS-29F-015OG KeyCorp D781947 6/05/01
2005209705- N/A Assignment of Leasing, a     7   contract Division of Key    
12/6/05   receivables Corporate           Capital, Inc.           Key Municipal
D803298 8/03/01 2006025060- 2006090440-4 Assignment of Finance, a     9 5/17/06
contract Division of Key     2/8/06   receivables Corp. Capital      
2006090441-6           5/17/06   Key Federal D860605 01/09/02 2006200557- N/A
Assignment of Finance, a     5   contract Division of Key     12/4/06  
receivables Corp. Capital           Inc.           Key Federal D860606 01/09/02
2006200536- N/A Assignment of Finance, a     1   contract Division of Key    
12/4/06   receivables Corp. Capital           Inc.           Key Federal D913753
5/21/02 2007041809- N/A Assignment of Finance, a     9   contract Division of
Key     3/15/07   receivables Corporate           Capital, Inc.           Key
Federal 2003048813- 3/13/03 N/A N/A Assignment of Finance, a 7       contract
Division of Key         receivables Corporate           Capital, Inc.          
Canon Financial 2003058424- 3/27/03 N/A N/A Specific Services, Inc. 4      
Equipment that is           Leased


Schedule 10.4-2

--------------------------------------------------------------------------------




US Bancorp 2003070365- 4/14/03 N/A N/A Specific   4       Equipment that is    
      Leased Key Federal 2003079376- 4/25/03 N/A N/A Assignment of Finance, a 6
      contract Division of Key         receivables Corporate           Capital,
Inc.           Key Federal 2003082859- 5/01/03 N/A N/A Assignment of Finance, a
5       contract Division of Key         receivables Corporate          
Capital, Inc.           Raymond 2003234743- 12/09/03 N/A N/A Specific Leasing 4
      Equipment that is Corporation         Leased Connell Finance 2003238882-
12/15/03 N/A N/A Specific Company, Inc. 2       Equipment that is d/b/a Connell
        Leased Equipment           Leasing         Precautionary Company        
Filing Wells Fargo 2004006775- 1/12/04 N/A N/A Lease of Specific Equipment 7    
  Equipment Finance, Inc.         Listed Raymond 2004022153- 2/02/04 N/A N/A
Specific Leasing 9       Equipment that is Corporation         Leased Raymond
2004098862- 5/13/04 N/A N/A Specific Leasing 2       Equipment that is
Corporation         Leased IBM Credit LLC 2004104943- 5/21/04 N/A N/A Specific  
3       Equipment that is           Leased Raymond 2004112478- 6/03/04 N/A N/A
Specific Leasing 6       Equipment that is Corporation         Leased Raymond
2004143017- 7/15/04 N/A N/A Specific Leasing 7       Equipment that is
Corporation         Leased Hitachi Capital 2004153107- 7/30/04 N/A N/A Lease
payments America Corp. 0       and amounts due           under other Government
        contracts Leasing          


Schedule 10.4-3

--------------------------------------------------------------------------------




Company             Wells Fargo 2004155930- 8/4/04   N/A N/A Specific Equipment
7         Equipment Finance, Inc.           Listed LeaseNet Group, 2004161230-
8/12/04   N/A N/A All equipment, Inc. 1         software and             other
personal             property             described in             Master Lease
of             Equipment dated             March 15, 2004 Raymond 2004185103-
9/21 //04 N/A N/A Specific Leasing 0         Equipment that is Corporation      
    Leased Greater Bay 2004189720- 9/27/04   N/A N/A Specific Bank N.A. 2      
  Equipment that is             Leased Citizens Leasing 2004195898- 10/6/04  
N/A N/A Lease payments Corporation 5         and amounts due             under
other             contracts IBM Credit LLC 2004214232- 11/2/04   N/A N/A
Specific   9         Equipment that is             Leased Raymond 2005007344-
1/10/05   N/A N/A Specific Leasing 7         Equipment that is Corporation      
    Leased Raymond 2005007346- 1/10/05   N/A N/A Specific Leasing 1        
Equipment that is Corporation           Leased LeaseNet Group, 2005042059-
3/7/05   N/A N/A All equipment, Inc. 5         software and             other
personal             property             described in             Master Lease
of             Equipment dated             March 15, 2004 Interstate Bank
2005105774- 6/10/05   N/A N/A Rights under   7         contract for the        
    sale of             equipment Government 2005107300- 6/13/05   N/A N/A
Rights under Leasing 6         contract for the


Schedule 10.4-4

--------------------------------------------------------------------------------




Company         sale of           equipment General Electric 2005163485- 9/19/05
N/A N/A Specific Capital 4       Equipment Corporation         Listed Raymond
2005198750- 11/16/05 N/A N/A Specific Leasing 8       Equipment that is
Corporation         Leased Seaway National 2006018337- 1/27/06 N/A 2006115817-3
Specific Bank 7     6/29/06 Equipment that is           Leased        
Assignment to:           Seaway           National Bank           2006115818-5  
        6/29/06   CSI Leasing, 2006071615- 4/20/06 N/A 2006128903-1 Specific
Inc. 2     7/24/06 Equipment that is           Leased         Assignment to:    
      Seaway           National Bank           2006128905-5           7/24/06  
          Assignment to:           CSI Leasing,           Inc.          
2007103730-7           6/29/07   Key Government 2006077438- 4/28/06 N/A N/A
Assignment of Finance, Inc. 2       contract           receivables U.S. Bancorp
2006103293- 6/8/06 N/A N/A Specific Equipment 7       Equipment Finance, Inc.  
      Listed   Star Truck           Rentals, Inc.           Banc of America
2007052051- 4/3/07 N/A N/A Rights under Leasing & 5       Software License
Capital, LLC         Agreement Braun 2007075800- 5/10/07 N/A N/A Specific
Machinery Co., 1       Equipment Inc.         Listed


Schedule 10.4-5

--------------------------------------------------------------------------------




CS Tool 2007103780-   6/29/07 N/A N/A Specific Engineering, Inc. 2        
Equipment             Listed   JIMDI             Plastics, Inc.            
listed as             Debtor and             Herman             Miller listed  
          as Additional             Debtor           Key Government 2007106872-
  7/5/07 N/A N/A Assignment of Finance, Inc. 0         contract            
receivables Braun 2007169253-   10/29/07 N/A N/A Specific Machinery Co., 3      
  Equipment Inc.           Listed Raymond 2007173857-   11/6/07 N/A N/A Specific
Leasing 9         Equipment that is Corporation           Leased     DEBTOR:
Geiger International, Inc.             Secured Party Original   Original
Continuation Amendments Collateral   Filing No.   File Date       Dell Financial
23114455   12/12/02 N/A N/A Computer Services           Equipment and          
  Peripherals Dell Financial 007-2000-   6/1/00 51482810 N/A Computer Services
006500     5/13/05   Equipment and             Peripherals       DEBTOR:
Meridian, Inc.             Secured Party Original   Original Continuation
Amendments Collateral   Filing No.   File Date       Berkeley Federal 78306A
1/02/87 C525379 Assignment to: Utility Financing Bank & Trust,       10/7/91
Resolution Statement FSB         Trust             Corporation as            
Receiver for             Trust Bank  


Schedule 10.4-6

--------------------------------------------------------------------------------




        Federal Savings         Bank             33811B           7/30/93      
        Assignment to:         TPM Holdings,         Inc.             43142B    
      5/23/94               Assignment to         Berkeley             Federal
Bank &         Trust, FSB             43143B           5/23/94         DEBTOR:
Office Pavilion South Florida, Inc.           Secured Original Original
Continuation Amendment    Collateral Party Filing No. File Date   s     US
Bancorp 20030504028 9/25/03 N/A N/A   Specific Equipment Listed   4           US
Bancorp 20030526636 10/22/03 N/A N/A   Specific Equipment Listed   3          
Mayline 20040607878 2/4/04 N/A N/A   Mayline Group is granted Company, 3        
a security interest in all LLC           inventory, equipment and   Herman      
  goods manufactured by or Kwik-File Miller         distributed by Mayline LLC
Workplace         Company, LLC to or for   Resources is         the benefit of
Office Tiffany listed as an         Pavilion South Florida, Industries
additional         Inc. LLC debtor           US BanCorp 20040715208 6/11/04 N/A
N/A   Specific Equipment Listed   1           US BanCorp 20050872444 1/11/05 N/A
N/A   States that filing is for   7         “informational purposes            
only”. Appears to cover             specific equipment leased. US BanCorp
20070673693 10/10/07 N/A N/A   States that filing is for   X        
“informational purposes             only”. Appears to cover


Schedule 10.4-7

--------------------------------------------------------------------------------




          specific equipment leased. US BanCorp 20070673694 10/10/07 N/A N/A
States that filing is for   8       “informational purposes           only”.
Appears to cover           specific equipment leased. US BanCorp 20070687269
10/29/07 N/A N/A States that filing is for   8       “informational purposes    
      only”. Appears to cover           specific equipment leased.


DEBTOR: OP Ventures of Texas, Inc.         Secured Party Original Original
Continuation Amendments Collateral   Filing No. File           Date      
Deutsche Financial 02- 7/5/02 N/A N/A Specific Services, Inc. 0036115412      
Equipment Listed


Schedule 10.4-8

--------------------------------------------------------------------------------




[FORM OF SERIES A NOTE] HERMAN MILLER, INC. 5.94% SERIES A SENIOR NOTE DUE
JANUARY 3, 2015 No. [_______]   _________, 200 _ $ [_______]   PPN 600544 C*9  


     FOR VALUE RECEIVED, the undersigned, HERMAN MILLER, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Michigan, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] DOLLARS (or so much thereof as
shall not have been prepaid) on January 3, 2015 with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 5.94% per annum (plus Additional Interest, if any,
pursuant to Section 1.2(b) of the below defined Note Purchase Agreement) from
the date hereof, payable semi-annually, on the 3rd day of January and July in
each year and at maturity, commencing on July 3, 2008, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to 7.94%, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in Chicago, Illinois or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of December 18, 2007
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and

EXHIBIT 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of Illinois excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

HERMAN MILLER, INC.

                                                                                                         By
____________________________________
                                                                                                               
Name: ______________________________
                                                                                                               
Title: _______________________________

E-1(a)-2

--------------------------------------------------------------------------------




[FORM OF SERIES B NOTE] HERMAN MILLER, INC. 6.42% SERIES B SENIOR NOTE DUE
JANUARY 3, 2018 No. [_______]   _________, 200 _ $[__________]   PPN 600544 C@7
 


     FOR VALUE RECEIVED, the undersigned, HERMAN MILLER, INC. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Michigan, hereby promises to pay to [_____________________] or registered
assigns, the principal sum of [______________] DOLLARS (or so much thereof as
shall not have been prepaid) on January 3, 2018 with interest (computed on the
basis of a 360-day year of twelve 30-day months) (a) on the unpaid balance
hereof at the rate of 6.42% per annum (plus Additional Interest, if any,
pursuant to Section 1.2(b) of the below defined Note Purchase Agreement) from
the date hereof, payable semi-annually, on the 3rd day of January and July in
each year and at maturity, commencing on July 3, 2008, until the principal
hereof shall have become due and payable, and (b) to the extent permitted by
law, at a rate per annum from time to time equal to 8.42%, on any overdue
payment of interest and, during the continuance of an Event of Default, on the
unpaid balance hereof and on any overdue payment of any Make-Whole Amount,
payable semiannually as aforesaid (or, at the option of the registered holder
hereof, on demand).

     Payments of principal of, interest on and any Make-Whole Amount with
respect to this Note are to be made in lawful money of the United States of
America at the principal office of Bank of America, N.A. in Chicago, Illinois or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Purchase Agreement referred to
below.

     This Note is one of a series of Senior Notes (herein called the “Notes”)
issued pursuant to the Note Purchase Agreement, dated as of December 18, 2007
(as from time to time amended, supplemented or modified, the “Note Purchase
Agreement”), between the Company and the respective Purchasers named therein and
is entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Sections 6.2 and 6.3 of the Note Purchase
Agreement, provided, that in lieu thereof such holder may (in reliance upon
information provided by the Company, which shall not be unreasonably withheld)
make a representation to the effect that the purchase by any holder of any Note
will not constitute a non-exempt prohibited transaction under section 406(a) of
ERISA. Unless otherwise indicated, capitalized terms used in this Note shall
have the respective meanings ascribed to such terms in the Note Purchase
Agreement.

     This Note is a registered Note and, as provided in the Note Purchase
Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the registered holder hereof or such holder’s attorney duly authorized in
writing, a new Note for a like principal amount will be issued to, and

EXHIBIT 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

     The Company will make required prepayments of principal on the date and in
the amounts specified in the Note Agreement. This Note is subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Purchase Agreement, but not otherwise.

     If an Event of Default, as defined in the Note Purchase Agreement, occurs
and is continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Make-Whole Amount) and with the effect provided in the Note Purchase Agreement.

     This Note shall be construed and enforced in accordance with, and the
rights of the issuer and holder hereof shall be governed by, the law of the
State of Illinois excluding choice-of-law principles of the law of such State
that would require the application of the laws of a jurisdiction other than such
State.

HERMAN MILLER, INC.

                                                                                                         By
____________________________________
                                                                                                               
Name: ______________________________
                                                                                                                
Title: _______________________________

E-1(b)-2

--------------------------------------------------------------------------------




FORM OF OPINION OF GENERAL COUNSEL
TO THE COMPANY

     The closing opinion of James E. Christenson, Esq., General Counsel of the
Company, which is called for by Section 4.4(a) of the Note Purchase Agreement,
shall be dated the date of Closing and addressed to the Purchasers, shall be
satisfactory in scope and form to each Purchaser and shall be to the effect
that:

     1. The Company is a corporation, duly organized, validly existing and in
good standing under the laws of the State of Michigan, has the full corporate
power and the corporate authority to conduct the activities in which it is now
engaged and is duly licensed or qualified and is in good standing as a foreign
corporation in each jurisdiction in which the character of the properties owned
or leased by it or the nature of the business transacted by it makes such
licensing or qualification necessary except in jurisdictions where the failure
to be so qualified or licensed would not have a material adverse effect on the
business of the Company.

     2. Each Subsidiary is a corporation or similar legal entity, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly licensed or qualified and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary except in jurisdictions where the failure to be so
qualified or licensed would not have a material adverse effect on the business
of such Subsidiary. All of the issued and outstanding shares of capital stock or
similar equity interests of each such Subsidiary have been duly issued, are
fully paid and non-assessable and are owned by the Company, by one or more
Subsidiaries, or by the Company and one or more Subsidiaries.

     3. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

     4. The Notes have been duly authorized by all necessary corporate action on
the part of the Company, and the Notes being delivered on the date hereof have
been duly executed and delivered by the Company and constitute the legal, valid
and binding obligations of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

     5. The issuance and sale of the Notes, and the execution, delivery and
performance by the Company of the Note Purchase Agreement do not violate any
provision of any law or other rule or regulation of any Governmental Authority
applicable to the Company or conflict with or result in any breach of any of the
provisions of or constitute a default under or result in the creation or
imposition of any Lien upon any property of the Company pursuant to the

EXHIBIT 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




provisions of the Articles or Certificate of Incorporation or By-laws, or such
similar organizational or governing instrument, as the case may be, of the
Company or any agreement or other instrument known to such counsel to which the
Company is a party or by which the Company may be bound.

     6. There are no actions, suits or proceedings pending or, to the knowledge
of such counsel after due inquiry, threatened against or affecting the Company
or any Subsidiary in any court or before any governmental authority or
arbitration board or tribunal which, if adversely determined, would have a
materially adverse effect on the properties, business, profits or condition,
(financial or otherwise) of the Company and its Subsidiaries or the ability of
the Company to perform its obligations under the Note Purchase Agreement and the
Notes or on the legality, validity or enforceability of the Company’s
obligations under the Note Purchase Agreement and the Notes. To the knowledge of
such counsel, neither the Company nor any Subsidiary is in default with respect
to any court or governmental authority, or arbitration board or tribunal.

     7. The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreement do not, under existing law, require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939,
amended.

     8. Neither the issuance of the Notes nor the application of the proceeds of
the sale of the Notes will violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including, without limitations, Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

     9. The Company is not an “investment company” or a company “controlled” by
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

     The opinion of James E. Christenson, Esq., General Counsel of the Company,
shall cover such other matters relating to the sale of the Notes as each
Purchaser may reasonably request and successors and assigns of the Purchasers
shall be entitled to rely on such opinion. With respect to matters of fact on
which such opinion is based, such counsel shall be entitled to rely on
appropriate certificates of public officials and other officers of the Company
and its Subsidiaries.

E-4.4(a)-2

--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS

     The closing opinion of Chapman and Cutler, LLP special counsel to the
Purchasers, called for by Section 4.4(b) of the Note Purchase Agreement, shall
be dated the date of Closing and addressed to each Purchaser, shall be
satisfactory in form and substance to each Purchaser and shall be to the effect
that:

     1. The Company is a corporation, validly existing and in good standing
under the laws of its jurisdiction of incorporation and has the corporate power
and the corporate authority to execute and deliver the Note Purchase Agreement
and to issue the Notes.

     2. The Note Purchase Agreement has been duly authorized by all necessary
corporate action on the part of the Company, has been duly executed and
delivered by the Company and constitutes the legal, valid and binding contract
of the Company enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance and similar laws affecting creditors’ rights
generally, and general principles of equity (regardless of whether the
application of such principles is considered in a proceeding in equity or at
law).

     3. The Notes have been duly authorized by all necessary corporate action on
the part of the Company, and the Notes being delivered on the date hereof have
been duly executed and delivered by the Company and constitute the legal, valid
and binding obligations of the Company enforceable in accordance with their
terms, subject to bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting creditors’ rights generally, and general principles of equity
(regardless of whether the application of such principles is considered in a
proceeding in equity or at law).

     4. The issuance, sale and delivery of the Notes under the circumstances
contemplated by the Note Purchase Agreement do not, under existing law, require
the registration of the Notes under the Securities Act of 1933, as amended, or
the qualification of an indenture under the Trust Indenture Act of 1939, as
amended.

     EXHIBIT 4.4(c)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




     With respect to matters of fact upon which such opinion is based, Chapman
and Cutler, LLP, may rely on appropriate certificates of public officials and
officers of the Company and upon representations of the Company and the
Purchasers delivered in connection with the issuance and sale of the Notes.

     In rendering the opinion set forth in paragraph 1 above, Chapman and
Cutler, LLP may rely, as to matters referred to in paragraph 1, solely upon an
examination of the Articles of Incorporation certified by, and a certificate of
good standing of the Company from, the Secretary of State of the State of
Michigan, the Bylaws of the Company and the general business corporation law of
the State of Michigan. The opinion of Chapman and Cutler, LLP, is limited to the
laws of the State of New York, the general business corporation law of the State
of Michigan and the Federal laws of the United States.

E-4.4(c)-2

--------------------------------------------------------------------------------

